Exhibit 10.2
EXECUTION COPY
 
364-DAY CREDIT AGREEMENT
dated as of
October 12, 2011
among
AMERICAN INTERNATIONAL GROUP, INC.,
The Subsidiary Borrowers Party Hereto,
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
J.P. MORGAN SECURITIES LLC,
and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners
 
CITIBANK, N.A.,
as Syndication Agent
 
BANCO SANTANDER, S.A., NEW YORK BRANCH,
BARCLAYS BANK PLC,
BNP PARIBAS,
CREDIT SUISSE AG, NEW YORK BRANCH,
DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS BANK USA,
MIHI LLC,
MORGAN STANLEY BANK, N.A.,
ROYAL BANK OF CANADA,
STANDARD CHARTERED BANK,
THE ROYAL BANK OF SCOTLAND PLC,
UBS SECURITIES LLC,
U.S. BANK NATIONAL ASSOCIATION
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents
 



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Terms Generally
    24  
SECTION 1.03. Accounting Terms and Determinations
    24  
 
       
ARTICLE II THE CREDITS
    25  
SECTION 2.01. Commitments
    25  
SECTION 2.02. Loans and Borrowings
    26  
SECTION 2.03. Requests for Borrowings
    26  
SECTION 2.04. Funding of Borrowings
    27  
SECTION 2.05. Interest Elections
    28  
SECTION 2.06. Termination and Reduction of Commitments
    29  
SECTION 2.07. Repayment of Loans; Evidence of Debt
    29  
SECTION 2.08. Prepayment of Loans
    30  
SECTION 2.09. Fees
    31  
SECTION 2.10. Interest
    31  
SECTION 2.11. Alternate Rate of Interest
    32  
SECTION 2.12. Increased Costs
    33  
SECTION 2.13. Break Funding Payments
    34  
SECTION 2.14. Taxes
    34  
SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    38  
SECTION 2.16. Mitigation Obligations; Replacement of Lenders
    39  
SECTION 2.17. Increase in Commitments
    40  
SECTION 2.18. Defaulting Lenders
    41  
SECTION 2.19. Designation of Subsidiary Borrowers
    42  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
    43  
SECTION 3.01. Organization; Powers
    43  
SECTION 3.02. Authorization; Enforceability
    44  
SECTION 3.03. Governmental Authorizations
    44  
SECTION 3.04. No Contravention
    44  
SECTION 3.05. Financial Statements; No Material Adverse Change
    44  
SECTION 3.06. Litigation and Environmental Matters
    45  
SECTION 3.07. Compliance with Laws
    45  
SECTION 3.08. No Default
    45  
SECTION 3.09. Investment Company Status
    45  
SECTION 3.10. Taxes
    45  
SECTION 3.11. ERISA
    46  
SECTION 3.12. Disclosure
    46  
SECTION 3.13. Margin Regulations
    46  
SECTION 3.14. Certain Representations by Subsidiary Borrowers
    47  
SECTION 3.15. Sanctioned Persons
    47  

- i -



--------------------------------------------------------------------------------



 



 

              Page  
ARTICLE IV CONDITIONS
    47  
SECTION 4.01. Closing Date
    47  
SECTION 4.02. Each Credit Event
    49  
 
       
ARTICLE V AFFIRMATIVE COVENANTS
    49  
SECTION 5.01. Financial Statements and Other Information
    49  
SECTION 5.02. Notices of Material Events
    51  
SECTION 5.03. Existence; Conduct of Business
    51  
SECTION 5.04. Payment of Obligations
    51  
SECTION 5.05. Maintenance of Properties
    52  
SECTION 5.06. Books and Records
    52  
SECTION 5.07. Inspection Rights
    52  
SECTION 5.08. Compliance with Laws and Contractual Obligations
    52  
SECTION 5.09. Insurance
    52  
SECTION 5.10. Use of Proceeds
    53  
 
       
ARTICLE VI NEGATIVE COVENANTS
    53  
SECTION 6.01. Liens
    53  
SECTION 6.02. Fundamental Changes
    55  
SECTION 6.03. Lines of Business
    56  
SECTION 6.04. Transactions with Affiliates
    56  
SECTION 6.05. Financial Covenants
    56  
 
       
ARTICLE VII EVENTS OF DEFAULT
    57  
 
       
ARTICLE VIII ADMINISTRATIVE AGENT
    59  
 
       
ARTICLE IX MISCELLANEOUS
    62  
SECTION 9.01. Notices
    62  
SECTION 9.02. Waivers; Amendments
    62  
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    63  
SECTION 9.04. Successors and Assigns
    65  
SECTION 9.05. Survival
    68  
SECTION 9.06. Counterparts; Integration; Effectiveness
    68  
SECTION 9.07. Severability
    69  
SECTION 9.08. Payments Set Aside
    69  
SECTION 9.09. Right of Setoff
    69  
SECTION 9.10. Governing Law; Jurisdiction; Consent to Service of Process
    69  
SECTION 9.11. WAIVER OF JURY TRIAL
    70  
SECTION 9.12. Headings
    70  
SECTION 9.13. Confidentiality
    70  
SECTION 9.14. USA PATRIOT Act
    72  
SECTION 9.15. No Advisory or Fiduciary Relationships
    72  
 
       
ARTICLE X GUARANTEE
    72  
SECTION 10.01. Guarantee
    72  
SECTION 10.02. Obligations Unconditional
    73  

- ii -



--------------------------------------------------------------------------------



 



 

              Page  
SECTION 10.03. Reinstatement
    73  
SECTION 10.04. Subrogation
    74  
SECTION 10.05. Remedies
    74  
SECTION 10.06. Continuing Guarantee
    74  



- iii -



--------------------------------------------------------------------------------



 



 



     
SCHEDULES
   
 
   
SCHEDULE 2.01
  Commitments
SCHEDULE 2.01A
  Existing Priority Debt
SCHEDULE 2.01B
  Existing Operating Indebtedness
SCHEDULE 9.01
  Notice Information
 
   
EXHIBITS
   
 
   
EXHIBIT A
  Form of Assignment and Assumption
EXHIBIT B-1
  Form of Subsidiary Borrower Designation
EXHIBIT B-2
  Form of Subsidiary Borrower Termination Notice
EXHIBIT C
  Form of Promissory Note
EXHIBIT D
  Forms of U.S. Tax Certificates

- iv -



--------------------------------------------------------------------------------



 



 

          364-DAY CREDIT AGREEMENT dated as of October 12, 2011 among AMERICAN
INTERNATIONAL GROUP, INC., the SUBSIDIARY BORROWERS party hereto, the LENDERS
party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
          The Company has requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein. The parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
          “Administrative Agent” means JPMCB, in its capacity as administrative
agent for the Lenders hereunder.
          “Administrative Agent’s Office” means the Administrative Agent’s
address as set forth on Schedule 9.01, or such other address as the
Administrative Agent may from time to time notify the Company and the Lenders.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, when used with respect to a specified Person,
another Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the Person
specified; provided that United States Department of the Treasury shall not be
deemed to be an Affiliate of any Loan Party for purposes of this Agreement.
          “Agents” means each of the Administrative Agent and the Syndication
Agent.
          “Agreement Value” means, for each Swap Contract, on any date of
determination, the maximum aggregate amount (giving effect to any netting
agreements and netting amounts arising out of intercompany Swap Contracts) that
the Company or any Subsidiary would be required to pay if such Swap Contract
were terminated on such date.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 2 -

          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 0.50% and (c) the Adjusted LIBO Rate
for a one month Interest Period (the “Relevant LIBO Rate”) on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus
1.00%; provided that, for avoidance of doubt, the Relevant LIBO Rate for any day
shall be based on the rate appearing on Reuters Page LIBOR01 (or on any
successor or substitute page thereof, or any successor service, providing
quotations of interest rates applicable to Dollar deposits in the London
interbank market comparable to those currently provided on such page, as
determined by the Administrative Agent from time to time) at approximately
11:00 a.m. London time on such day. Any change in the Alternate Base Rate due to
a change in the Prime Rate, the Federal Funds Effective Rate or the Relevant
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Relevant LIBO
Rate, respectively.
          “Applicable Fee Rate” means, for any day, a percentage per annum
determined by reference to the Index Debt Ratings applicable on such day as set
forth below:

              Applicable     Commitment Index Debt Ratings   Fee Rate
Category 1
≥ AA- / Aa3
    0.06 %
Category 2
A+ / A1
    0.075 %
Category 3
A / A2
    0.10 %
Category 4
A- / A3
    0.125 %
Category 5
BBB+ / Baa1
    0.175 %
Category 6
≤ BBB / Baa2
or unrated
    0.225 %

Initially, commencing on the date hereof the Applicable Fee Rate shall be deemed
to be in Category 4 above. Thereafter, each change in the Applicable Fee Rate
resulting from a publicly announced change in the Index Debt Ratings shall be
effective during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.
          “Applicable Percentage” means, (a) with respect to any Lender in
respect of any indemnity claim under Section 9.03(c) arising out of an act or
omission of the Administrative Agent or the Syndication Agent under this
Agreement, the percentage of the total Commitments represented by such Lender’s
Commitments and (b) otherwise with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
The Applicable Percentage of a Lender may be adjusted in accordance with the
provisions of this Agreement,
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 3 -

including as a result of a Commitment Increase under Section 2.17 and the
provisions regarding Defaulting Lenders.
          “Applicable Rate” means, for any day, a per annum percentage equal to:
(a) (subject to the proviso at the end of this definition) (i) with respect to
any ABR Loan, the applicable Credit Default Swap Spread minus 1.00% (provided
that such percentage for purposes of this clause (a)(i) shall in no event be
less than 0%) and (ii) with respect to any Eurodollar Loan, the applicable
Credit Default Swap Spread; and (b) with respect to commitment fees pursuant to
Section 2.09(a), the Applicable Fee Rate; provided that, for any day from and
after the Commitment Termination Date with respect to Loans that are converted
to term loans pursuant to Section 2.01(b), the applicable Credit Default Swap
Spread for any Type of Loan shall be equal to the applicable Maximum CDS Spread.
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender as assignor and an assignee (with the consent of each Person
whose consent is required by Section 9.04(b)), and accepted by the
Administrative Agent, in the form of Exhibit A or any other form approved by the
Administrative Agent.
          “Assuming Lender” has the meaning assigned to such term in
Section 2.17.
          “Availability Period” means the period from and including the Closing
Date to but excluding the earlier of the Commitment Termination Date and the
date of termination of the Commitments.
          “Bankruptcy Event” means, with respect to any Person, such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 4 -

          “Borrower” means any of the Company and the Subsidiary Borrowers, as
the context may require, and “Borrowers” means all of the foregoing. References
herein to the “applicable Borrower” with respect to any Borrowing or Loan shall
refer to that Borrower to which such Loan or Borrowing is (or is to be, as
applicable) made by the Lenders.
          “Borrowing” means Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
          “Borrowing Request” means a request by a Borrower for a Borrowing in
accordance with Section 2.03.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which banks in New York City are authorized or required by Law to remain
closed; provided that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Catastrophe Bond” means any note, bond or other instrument of
Indebtedness or any Swap Contract or other similar agreement which has a
catastrophe, weather or other risk feature linked to payments thereunder.
          “CDS Spread Determination Date” means (a) with respect to any
Eurodollar Loan, the date which is two Business Days prior to the first day of
the Interest Period for such Eurodollar Loan, and, for such Eurodollar Loans
with an Interest Period longer than three months, at the end of each successive
three-month period after the first day of such Interest Period, and (b) with
respect to any ABR Loan, the Closing Date and the last Business Day of each
calendar quarter, commencing with the calendar quarter in which the Closing Date
occurs.
          A “Change in Control” shall be deemed to have occurred if (a) any
“person” or “group” (within the meaning of Rule 13d-5 of the Securities Exchange
Act of 1934 as in effect on the date hereof), other than Federal Reserve Bank of
New York and United States Department of the Treasury (the “Permitted
Investors”), shall own, directly or indirectly, beneficially or of record,
shares representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding capital stock of the Company; or (b) a
majority of the seats (other than vacant seats) on the board of directors of the
Company shall at any time be occupied by persons who were not (i) nominated by
the board of directors of the Company, (ii) appointed by directors so nominated
or (iii) elected with the favorable vote of the Permitted Investors.
          “Change in Law” means (a) the adoption of any Law after the date of
this Agreement, (b) any change in any Law or in the interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any Lender (or,
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 5 -

for purposes of Section 2.12(b), by any lending office of such Lender or by such
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder issued in connection therewith or in implementation thereof and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.
          “Closing Date” has the meaning assigned to such term in Section 4.01.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Commitment” means, with respect to each Lender, the commitment of
such Lender to make Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to
Section 2.06, (b) increased from time to time pursuant to Section 2.17 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption (or, in the
case of any Assuming Lender, the agreement entered into by such Assuming Lender
under Section 2.17) pursuant to which such Lender shall have assumed its
Commitment, as applicable. The initial aggregate amount of the Lenders’
Commitments is $1,500,000,000 as of the Closing Date.
          “Commitment Increase” has the meaning assigned to such term in
Section 2.17.
          “Commitment Increase Date” has the meaning assigned to such term in
Section 2.17.
          “Commitment Termination Date” means the date that is 364 days after
the Closing Date (or if such date is not a Business Day, the immediately
preceding Business Day).
          “Company” means American International Group, Inc., a Delaware
corporation.
          “Compensation Period” has the meaning assigned to such term in
Section 2.04(b).
          “Consolidated Net Worth” means, at any date, the total shareholders’
equity of the Company and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded from
“Consolidated Net Worth” (a) accumulated other comprehensive income (or loss)
and (b) all noncontrolling interests (as determined in accordance with the
Statement of Financial Accounting Standards No. 160, entitled “Noncontrolling
Interests in Consolidated Financial Statements”).
          “Consolidated Priority Debt” means, at any date, without duplication,
the sum of (a) the aggregate amount of all Indebtedness of, and Hybrid
Securities issued by, the Company
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 6 -

and its Subsidiaries that is secured by a Lien on any property or assets of the
Company plus (b) the aggregate amount of all Indebtedness of, and Hybrid
Securities issued by, the Company’s Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from
“Consolidated Priority Debt” (i) all Operating Indebtedness of the Company and
its Subsidiaries, (ii) all Indebtedness of ILFC; provided that, with respect to
this clause (ii), neither the Company nor any other Subsidiary shall provide any
credit support of any kind with respect to such Indebtedness (for the avoidance
of doubt, other than credit support solely by virtue of affiliation with the
Company and its Subsidiaries), (iii) all Indebtedness existing on the date
hereof and set forth in Schedule 2.01A and any extensions, renewals, exchanges
or replacements of any such Indebtedness; provided that (A) if the principal
amount of such Indebtedness is increased above an amount equal to the original
principal amount plus unpaid accrued interest and premium thereon plus other
reasonable fees and expenses incurred in connection with such extension, renewal
or replacement, the excess will not be excluded from “Consolidated Priority
Debt” pursuant to this clause (iii) and (B) if such Indebtedness was
subordinated to the Obligations, it remains so subordinated on terms no less
favorable to the Lenders, (iv) Indebtedness of the Company or any Subsidiary in
respect of letters of credit issued on behalf of any Insurance Subsidiary for
insurance regulatory or reinsurance purposes; (v) advances and extensions of
credit to a Subsidiary by any Federal Home Loan Bank or by any other government
sponsored entity in connection with programs that are generally available to
similarly situated companies in the insurance or financial services industry;
(vi) Limited Recourse Real Estate Indebtedness, (vii) capital maintenance
agreements, keep well agreements, support agreements and other similar
agreements provided by the Company or any Subsidiary for the benefit of any
Subsidiary of the Company, (viii) Indebtedness of the Company or any Subsidiary
in respect of letters of credit, bankers’ acceptance and/or loan facilities
required to support the capital requirements of Ascot Corporate Name Ltd., as a
member of Lloyds of London, (ix) Indebtedness of any Subsidiary Borrower
incurred under the Loan Documents, and Indebtedness of any Subsidiary (if any)
party as a borrower under the Other Credit Agreement, (x) Indebtedness of a
Person (other than the Company or any of its Affiliates) that is consolidated on
the balance sheet of the Company or any Subsidiary as a “Variable Interest
Entity” under Financial Accounting Standards Board Interpretation No. 46R (or
any successor interpretations or amendments thereto and as affected by any
subsequent relevant pronouncements of the FASB or, if, and to the extent
applicable, the SEC); provided that the satisfaction of such Indebtedness is
limited to the property of such Person (except for customary exceptions for
fraud, misapplication of funds, breach of representations and environmental
indemnities) and (xi) up to an aggregate amount of $750,000,000 of Indebtedness,
outstanding at any time, of one or more Subsidiaries for which the Company is a
co-obligor.
          “Consolidated Total Capitalization” means, at any date, the sum of
(a) Consolidated Total Debt plus (b) Consolidated Net Worth.
          “Consolidated Total Debt” means, at any date, without duplication, the
sum of (a) the aggregate amount of all Indebtedness of the Company and its
Subsidiaries (excluding (i) all Operating Indebtedness of the Company and its
Subsidiaries and (ii) all Indebtedness of ILFC; provided that, with respect to
clause (ii) above, neither the Company nor any other Subsidiary shall provide
any credit support of any kind with respect to such Indebtedness (for the
avoidance of doubt, other than credit support solely by virtue of affiliation
with the Company
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 7 -

and its Subsidiaries)) plus (b) the aggregate amount of Hybrid Securities,
determined on a consolidated basis in accordance with GAAP.
          “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Credit Default Swap Spread” means, at any time with respect to any
Loan as at any CDS Spread Determination Date, the Company’s one-year credit
default swap mid-rate spread as provided by Markit Group, Ltd. (“Markit”) to the
Administrative Agent after the close of business on the Business Day immediately
preceding such CDS Spread Determination Date; provided that the Credit Default
Swap Spread with respect to any Loan to any Borrower shall not be (a) less than
the “Minimum CDS Spread” (as determined below in this definition) (the “Minimum
CDS Spread”) or (b) greater than the “Maximum CDS Spread” (as determined below
in this definition) (the “Maximum CDS Spread”). If for any reason the Credit
Default Swap Spread is not available or is not provided by Markit to the
Administrative Agent by 11:00 a.m. New York City time on any date of
determination of the Credit Default Swap Spread, the Company and the Lenders
shall negotiate in good faith, for a period of up to 30 days thereafter (such
30-day period, the “Negotiation Period”), to agree on an alternative method for
establishing the Credit Default Swap Spread; provided that (i) the Credit
Default Swap Spread applicable to each CDS Spread Determination Date which falls
during the Negotiation Period shall be based upon the then most recently
available Credit Default Swap Spread and (ii) if no such alternative method is
agreed upon during the Negotiation Period, the Credit Default Swap Spread with
respect to any Loans shall be the Credit Default Swap Spread determined under
clause (i) above and increased by (A) 0.25% on the first Business Day following
the expiration of the Negotiation Period (the “Initial Rate Increase Date”) and
(B) an additional 0.25% on each succeeding 90-day anniversary of the Initial
Rate Increase Date (or if any such 90th day is not a Business Day, on the
immediately succeeding Business Day), in each case, so long as the Credit
Default Swap Spread remains unavailable or is not provided by Markit and an
alternative method for establishing the Credit Default Swap Spread has not been
agreed upon by the Company and the Lenders hereunder (provided that the Credit
Default Swap Spread determined under this clause (ii) shall in no event be less
than the Minimum CDS Spread or greater than the Maximum CDS Spread). For
purposes of this definition, the “Minimum CDS Spread” and the “Maximum CDS
Spread” means, for any day, the applicable percentage per annum set forth below
under the caption “Minimum CDS Spread” or “Maximum CDS Spread”, respectively,
determined by reference to the Index Debt Ratings applicable on such day:
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 8 -

                  Index Debt Ratings   Minimum CDS Spread   Maximum CDS Spread
Category 1
≥ AA- / Aa3
    0.625 %     2.50 %
Category 2
A+ / A1
    0.750 %     2.75 %
Category 3
A / A2
    0.875 %     3.00 %
Category 4
A- / A3
    1.00 %     3.50 %
Category 5
BBB+ / Baa1
    1.25 %     4.00 %
Category 6
≤ BBB / Baa2
or unrated
    1.50 %     4.50 %

          “Default” means any event or condition which constitutes an Event of
Default or which, upon notice, lapse of time or both, would constitute an Event
of Default.
          “Default Rate” means a rate per annum equal to 2.00% plus the
Alternate Base Rate as in effect from time to time plus the Applicable Rate
applicable to ABR Loans; provided that, with respect to principal of any
Eurodollar Loan that shall become due (whether at stated maturity, by
acceleration, by prepayment or otherwise) on a day other than the last day of
the Interest Period therefor, the “Default Rate” shall be a rate per annum equal
to, for the period from and including such due date to but excluding the last
day of such Interest Period, 2.00% plus the interest rate for such Eurodollar
Loan as provided in Section 2.10(b) and, thereafter, the rate provided for above
in this definition.
          “Defaulting Lender” means any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans or (ii) pay over to the Administrative Agent or any Lender any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, (x) such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied or (y) such failure has been
satisfied, (b) has notified the Company or the Administrative Agent in writing,
or has made a public statement to the effect, that it does not intend or expect
to comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, acting in good faith, to confirm in writing
in a manner satisfactory to the Administrative Agent that it will comply with
its funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt by the Administrative
Agent of such confirmation) or (d) has become the subject of a Bankruptcy Event.
          “Department” means, with respect to any Insurance Subsidiary, the
Governmental Authority of such Insurance Subsidiary’s jurisdiction of domicile
with which such Insurance Subsidiary is required to file its annual statutory
financial statement (including any jurisdiction of domicile deemed to be such by
virtue of a “commercially domiciled” or similar standard).
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 9 -

          “Designated Subsidiaries” means, without duplication, (a) Chartis
Inc., Chartis International, LLC, Chartis U.S., Inc., National Union Fire
Insurance Company of Pittsburgh, Pa., American Home Assurance Company,
SunAmerica Financial Group, Inc., Western National Life Insurance Company,
American General Life Insurance Company and SAFG Retirement Services, Inc.;
(b) any Subsidiary that has total assets in excess of 10% of the consolidated
total assets of the Company and its Subsidiaries (based upon and as of the date
of delivery of the most recent consolidated balance sheet of the Company
furnished pursuant to Section 3.05(a) or 5.01); (c) any Subsidiary formed or
organized after the date hereof that owns, directly or indirectly, greater than
10% of the Equity Interests in any other Designated Subsidiary; and (d) each
Subsidiary Borrower (so long as it remains a Subsidiary Borrower hereunder).
          “Disclosed Matters” means any matter disclosed in any Form 10-K, Form
10-Q or Form 8-K filed by the Company with the SEC during the period from and
including January 1, 2011 to and including August 4, 2011.
          “Disclosed Tax Matters” means any matters relating to taxes set forth
or accounted for in the “Federal Income Taxes” or “Income Taxes” notes, as
applicable, to the Company’s consolidated financial statements in any Form 10-Q
or 10-K filed by the Company with the SEC during the period from and including
January 1, 2008 to and including August 4, 2011.
          “Disposition” means the sale, transfer, license, sublicense, lease,
sublease or other disposition (including any sale and leaseback transaction and
any sale of Equity Interests) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.
          “Disqualified Stock” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, in each
case other than solely for Capital Stock in such Person that does not constitute
Disqualified Stock and cash in lieu of fractional shares of such Capital Stock
and at any time on or prior to the first anniversary of the Commitment
Termination Date, or (b) is convertible into or exchangeable (unless at the sole
option of the issuer thereof) for (i) debt securities or (ii) any Equity
Interest referred to in clause (a) above (other than solely for Capital Stock in
such Person that do not constitute Disqualified Stock and cash in lieu of
fractional shares of such Capital Stock), in each case at any time prior to the
first anniversary of the Commitment Termination Date; provided, however, that
Capital Stock in any Person that would not constitute Disqualified Stock but for
terms thereof giving holders thereof the right to require such Person to redeem
or purchase such Capital Stock upon the occurrence of a disposition or a change
of control shall not constitute Disqualified Stock if any such requirement
becomes operative only after repayment in full of all the Loans and all other
Obligations that are accrued and payable.
          “Dollars” or “$” refers to lawful money of the United States.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 10 -

          “Domestic Subsidiary” means any Subsidiary that is incorporated or
organized under the laws of any jurisdiction of the United States, any State
thereof or the District of Columbia.
          “Environmental Laws” means all federal, state, local, municipal and
foreign Laws (including common law), treaties, regulations, rules, ordinances,
codes, decrees, judgments, injunctions, permits, directives, orders (including
consent orders), and legally binding requirements of any Governmental Authority,
in each case concerning the protection of the environment, natural resources,
human health and safety as it relates to any Hazardous Materials or the
presence, Release of, or exposure to, Hazardous Materials, or the generation,
manufacture, processing, distribution, use, treatment, storage, transport,
recycling, disposal or handling of, or the arrangement for such activities with
respect to, Hazardous Materials, in each case not relating to or arising out of
the insurance or reinsurance activities of the Company or the Subsidiaries.
          “Environmental Liability” means all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
(a) actual or alleged compliance or noncompliance with any Environmental Law,
(b) the generation, manufacture, processing, distribution, use, handling,
transport, storage, treatment, recycling or disposal of, or the arrangement for
such activities with respect to, any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which a
liability or obligation is assumed or imposed with respect to any of the
foregoing. Liabilities of the type described above arising out of the obligation
of any Insurance Subsidiary with respect to its insurance operations shall not
constitute “Environmental Liabilities” hereunder.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity interests in any Person, and any option,
warrant or other right entitling the holder thereof to purchase or otherwise
acquire any such equity interest.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Company, is treated as a single employer
under Section 414(b) or (c) of the Code, or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Plan (other than an event for which the 30-day notice period is waived), (b) any
failure by any Plan to satisfy the minimum funding standard (within the meaning
of Section 412 of the Code or Section 302 of ERISA) applicable to such Plan,
whether or not waived, (c) the determination that any Plan is in “at-risk
status” (within the meaning of Section 430 of the Code and Section 303 of ERISA,
(d) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 11 -

minimum funding standard with respect to any Plan, (e) the incurrence by the
Company or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan or the withdrawal or partial
withdrawal of the Company or any of its ERISA Affiliates from any Plan or
Multiemployer Plan, (f) the receipt by the Company or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (g) the requirement that a Plan provide a security pursuant to
Section 436(f)(i) of the Code, (h) the receipt by the Company or any of its
ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan from
the Company or any of its ERISA Affiliates of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA, (i) the Company or any of the Subsidiaries engaging in a
“prohibited transaction” with respect to a plan for which the Company or any of
the Subsidiaries is a “disqualified person” (within the meaning of Section 4975
of the Code) or with respect to which the Company or any such Subsidiary could
otherwise be liable, (j) any other event or condition with respect to a Plan or
Multiemployer Plan that could reasonably be expected to result in liability of
the Company or any Subsidiary under Title IV of ERISA or (k) any Foreign Benefit
Event.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Excluded Indebtedness” means at any time, (a) all outstanding
Consolidated Priority Debt; provided that at such time the Company is in
compliance with the covenant set forth in Section 6.05(c) of this Agreement and
(b) all Indebtedness excluded from the definition of Consolidated Priority Debt
pursuant to clauses (i) — (xi) of the proviso contained in such definition.
          “Excluded Taxes” means, with respect to any payment made by any
Borrower, any of the following Taxes imposed on or with respect to the
Recipient: (a) Other Connection Taxes; (b) Taxes attributable to such
Recipient’s failure or inability to comply with Section 2.14(f); and (c) U.S.
Federal withholding Taxes from a Law in effect (including FATCA) on the date on
which (i) such Recipient acquires directly or indirectly its applicable
ownership interest in the Loans, participations therein or Commitment (other
than a Recipient acquiring its applicable ownership interest pursuant to
Section 2.16(b)) or (ii) such Recipient changes its lending office, except in
each case to the extent that, pursuant to Section 2.14, amounts with respect to
such Taxes were payable either to such Recipient’s assignor immediately before
such Recipient became a Recipient with respect to its applicable ownership
interest in the Loans or Commitment or to such Recipient immediately before it
changed its lending office.
          “Existing AIG 364-Day Credit Agreement” means the 364-Day Credit
Agreement dated as of December 23, 2010 between the Company, the subsidiary
borrowers party thereto, certain lenders party thereto and JPMCB, as
administrative agent thereunder, as amended and in effect immediately prior to
the effectiveness of this Agreement.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 12 -

          “Existing AIG Three-Year Credit Agreement” means the Three-Year Credit
Agreement dated as of December 23, 2010 between the Company, the subsidiary
borrowers party thereto, certain lenders party thereto and JPMCB, as
administrative agent thereunder, as amended and in effect immediately prior to
the effectiveness of this Agreement.
          “Existing Chartis Letter of Credit Agreement” means the Letter of
Credit and Reimbursement Agreement dated as of December 23, 2010 between Chartis
Inc., certain lenders party thereto, JPMCB, as administrative agent thereunder,
and certain other parties thereto, as amended and in effect immediately prior to
the effectiveness of this Agreement.
          “Existing Credit Agreements” means the Existing Chartis Letter of
Credit Agreement, the Existing AIG 364-Day Credit Agreement and Existing AIG
Three-Year Credit Agreement.
          “FATCA” means Sections 1471 through 1474 of the Code and any
regulations or official governmental interpretations thereof.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer, deputy treasurer or controller of the Company.
          “Foreign Benefit Event” means, with respect to any Foreign Pension
Plan, (a) the existence of unfunded liabilities in excess of the amount
permitted under any applicable Law or in excess of the amount that would be
permitted absent a waiver from a Governmental Authority, (b) the failure to make
the required contributions or payments, under any applicable Law, on or before
the due date for such contributions or payments, (c) the receipt of a notice by
a Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability by the Company or any Subsidiary under
applicable Law on account of the complete or partial termination of such Foreign
Pension Plan or the complete or partial withdrawal of any participating employer
therein or (e) the occurrence of any transaction that is prohibited under any
applicable Law and that could reasonably be expected to result in the incurrence
of any liability by the Company or any of the Subsidiaries, or the imposition on
the Company or any of the Subsidiaries of any fine, excise tax or penalty
resulting from any noncompliance with any applicable Law.
          “Foreign Pension Plan” means any benefit plan maintained outside of
the U.S. primarily for the benefit of employees working outside the U.S. that
under applicable Law is
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 13 -

required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.
          “Fund” means any investment vehicle managed by the Company or an
Affiliate of the Company and created in the ordinary course of the Company’s
asset management business or tax credit investment business for the purpose of
selling and/or holding, directly or indirectly, Equity Interests in such
investment vehicle to third parties.
          “GAAP” means United States generally accepted accounting principles
applied on a consistent basis.
          “GIC” means a guaranteed investment contract or funding agreement or
other similar agreement issued by the Company or any of its Subsidiaries that
guarantees to a counterparty a rate of return on the invested capital over the
life of such contract or agreement.
          “Governmental Authority” means any federal, state, local, municipal or
foreign court or governmental agency, authority, instrumentality, regulatory
body (including any board of insurance, insurance department or insurance
commissioner), court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
          “Guarantee” of or by any Person means any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.
          “Guaranteed Obligations” has the meaning assigned to such term in
Section 10.01.
          “Hazardous Materials” means any pollutant, contaminant, waste or any
toxic, radioactive, ignitable, corrosive, reactive or otherwise hazardous
substance, waste or material, including petroleum, its derivatives, by-products
and other hydrocarbons, coal ash, radon gas, asbestos, asbestos-containing
materials, urea formaldehyde foam insulation, polychlorinated biphenyls,
chlorofluorohydrocarbons, and any substance, waste or material regulated under
any Environmental Law.
          “Hybrid Securities” means (a) the Company’s 6.25% Series A-1 Junior
Subordinated Debentures, 5.75% Series A-2 Junior Subordinated Debentures, 4.875%
Series A-3 Junior Subordinated Debentures, 6.45% Series A-4 Junior Subordinated
Debentures, 7.70%
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 14 -

Series A-5 Junior Subordinated Debentures, 8.175% Series A-6 Junior Subordinated
Debentures, 8.00% Series A-7 Junior Subordinated Debentures and 8.625%
Series A-8 Junior Subordinated Debentures and (b) any similar junior
subordinated debt or trust preferred securities issued by the Company or any of
its Subsidiaries after the date hereof that receive equivalent hybrid equity
treatment from S&P and Moody’s.
          “Increasing Lender” has the meaning assigned to such term in
Section 2.17.
          “ILFC” means International Lease Finance Corporation, ILFC Holdings,
Inc., and/or any of their respective subsidiaries, as applicable.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (d) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed (provided that, for purposes of this clause (e), if such Person has
not assumed or otherwise become personally liable for any such Indebtedness, the
amount of the Indebtedness of such Person in connection therewith shall be
limited to the lesser of (i) the fair market value of such property and (ii) the
amount of Indebtedness secured by such Lien), (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all Synthetic Lease Obligations of such Person, (i) all obligations of such
Person as an account party in respect of letters of credit, (j) all obligations
of such Person in respect of bankers’ acceptances and (k) all obligations of
such person in respect of Disqualified Stock. Indebtedness shall not include:
(i) any obligation of any Person to make any payment, hold funds or securities
or to segregate funds or securities for the benefit of one or more third parties
pursuant to any surety or fidelity bond, any insurance or reinsurance contract
or program, any distribution agreement, any program administrator agreement,
managing general agency agreement, third party administrator agreement, claims
services agreement or similar insurance services agreement, or any annuity
contract, variable annuity contract or other similar agreement or instrument
(including GICs and financial guarantees), including any policyholder account,
arising in the ordinary course of any such Person’s business; (ii) all other
liabilities (or guarantees thereof) of any Person arising in the ordinary course
of any such Person’s business as an insurance company, reinsurance company
(including GICs), agency, producer or claims services company or as a provider
of financial or investment services (including GICs); (iii) obligations of any
Person under Swap Contracts; (iv) obligations of any Person under or arising out
of any employee benefit plan, employment contract or other similar arrangement;
(v) obligations of any Person under any severance or termination of employment
agreement or plan; (vi) obligations of any Person in respect of the sponsorship
of Catastrophe Bonds transactions; (vii) utilizing proceeds from the disposition
of properties (or interests therein) generating tax credits to secure guarantee
obligations to third party investors in tax credit Funds, or providing
guarantees to third-party investors in tax credit Funds to protect against
recapture of previously-allocated tax credits occurring after the disposition of
such properties (or interests therein); (viii) obligations of the
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 15 -

Company or any of its Subsidiaries incurred pursuant to the Recapitalization
Documents or in connection with the transactions contemplated thereby; or
(ix) Indebtedness of Subsidiaries that are held for sale (and accounted for as
such under GAAP) as of the date hereof. The Indebtedness of any Person shall
include the Indebtedness of any partnership (other than Indebtedness that is
nonrecourse to such Person) in which such Person is a general partner.
          “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by any Borrower under any Loan
Document and (b) Other Taxes. For avoidance of doubt, Indemnified Taxes does not
include Taxes imposed by applicable Law on a distribution or similar payment
made by a Lender to a Person that is an owner of such Lender with respect to its
ownership interest in such Lender and distributions and similar payments made by
such owners to their owner.
          “Index Debt” means senior, unsecured, long-term indebtedness for
borrowed money of the Company that is not guaranteed by any other Person or
subject to any other credit enhancement.
          “Index Debt Rating” means, as of any date of determination, the rating
as determined by S&P or Moody’s of the Index Debt; provided that (a) if either
Moody’s or S&P shall not have in effect an Index Debt Rating (other than by
reason of the circumstances referred to in the penultimate sentence of this
definition), then such rating agency shall be deemed to have established an
Index Debt Rating in Category 6 of the relevant pricing grids set forth in the
definition of “Applicable Fee Rate” and “Credit Default Swap Spread” (each, a
“pricing grid”); (b) if the Index Debt Rating established or deemed to have been
established by Moody’s and S&P shall fall within different rating levels (and,
for purposes hereof, a rating level shall be the comparable rating level for the
Moody’s rating and the S&P’s rating (i.e., ratings of A-/A3 are the same rating
level)), the Applicable Fee Rate, the Minimum CDS Spread and the Maximum CDS
Spread shall be based on the higher of the two ratings, provided that if one of
the two ratings is two or more rating levels lower than the other, the
Applicable Fee Rate, the Minimum CDS Spread and the Maximum CDS Spread shall be
determined by reference to the rating level next above that of the lower of the
two ratings; and (c) if the Index Debt Rating established or deemed to have been
established by Moody’s and S&P shall be changed (other than as a result of a
change in the rating system of Moody’s or S&P), such change shall be effective
as of the date on which it is first announced by the applicable rating agency,
irrespective of when notice of such change shall have been furnished by the
Company to the Administrative Agent and the Lenders pursuant to Section 5.02 or
otherwise. Each change in the Applicable Fee Rate, the Minimum CDS Spread and
the Maximum CDS Spread resulting from a publicly announced change in the Index
Debt Ratings shall be effective during the period commencing on the date of the
public announcement thereof and ending on the date immediately preceding the
effective date of the next such change. If the rating system of Moody’s or S&P
shall change, or if either such rating agency shall cease to be in the business
of rating corporate debt obligations, the Company and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Fee Rate, the Minimum CDS
Spread and the Maximum CDS Spread shall be determined by reference to the
ratings most recently in effect prior to such change or cessation. At any time
an Event of Default has occurred and is continuing, the Applicable Fee Rate, the
Minimum CDS Spread and the Maximum CDS Spread
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 16 -

shall be deemed to be in Category 6 of the relevant pricing grids (as defined
above in this definition).
          “Insurance Subsidiary” means any Subsidiary that is required to be
licensed as an insurer or reinsurer.
          “Interest Election Request” means a request by a Borrower to convert
or continue a Borrowing in accordance with Section 2.05.
          “Interest Payment Date” means (a) with respect to any ABR Loan, each
Quarterly Payment Date and (b) with respect to any Eurodollar Loan, the last day
of each Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of any Interest Period that is more than three months long,
each day prior to the last day of such Interest Period that occurs at intervals
of three months after the first day of such Interest Period.
          “Interest Period” means, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
          “IRS” means the United States Internal Revenue Service.
          “Joint Lead Arrangers” means the Joint Lead Arrangers and Joint
Bookrunners listed on the cover page of this Agreement.
          “JPMCB” means JPMorgan Chase Bank, N.A.
          “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption or an instrument executed by such Person pursuant to Section 2.17,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 17 -

          “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Reuters Page LIBOR01 (or on any successor
or substitute page thereof, or any successor service, providing quotations of
interest rates applicable to Dollar deposits in the London interbank market
comparable to those currently provided on such page, as determined by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for Dollar deposits with a maturity comparable to such Interest Period.
In the event that such rate is not available at such time for any reason, then
the “LIBO Rate” with respect to such Eurodollar Borrowing for such Interest
Period shall be the rate at which Dollar deposits of $5,000,000 and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
          “Limited Recourse Real Estate Indebtedness” means Indebtedness of any
Subsidiary of the Company secured by Liens on any of its real property
(including investments in real property) and certain personal property related
thereto; provided that (i) the recourse of the holder of such Indebtedness
(whether direct or indirect and whether contingent or otherwise) under the
instrument creating such Liens or providing for such Indebtedness shall be
limited to such real property and personal property relating thereto; and
(ii) such holder may not under the instrument creating such Lien or providing
for such Indebtedness collect by levy of execution or otherwise against property
of such Subsidiary (other than such real property and personal property relating
thereto directly securing such Indebtedness) if such Subsidiary fails to pay
such Indebtedness when due and such holder obtains a judgment with respect
thereto, except for recourse obligations that are customary in “non-recourse”
real estate transactions.
          “Loan Documents” means, collectively, this Agreement, the promissory
notes (if any) executed and delivered pursuant to Section 2.07(e) and each
Subsidiary Borrower Designation.
          “Loan Parties” means, collectively, the Company and the Subsidiary
Borrowers.
          “Loans” means the loans made by the Lenders to the Borrowers pursuant
to Section 2.01 (including any such loans converted into term loans pursuant to
Section 2.01(b)).
          “Margin Stock” means “margin stock” within the meaning of Regulations
T, U and X of the Board.
          “Material Adverse Change” means a material adverse effect on (a) the
business, assets, property or financial condition of the Company and its
Subsidiaries taken as a whole,
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 18 -

(b) the ability of any Loan Party to perform its obligations under the Loan
Documents or (c) the validity or enforceability of any of the Loan Documents or
the rights or remedies of the Administrative Agent and the Lenders thereunder.
          “Material Indebtedness” means Indebtedness (other than the Loans and
any Limited Recourse Real Property Indebtedness), or obligations in respect of
one or more Swap Contracts, of any one or more of the Company and its
Subsidiaries in an aggregate principal amount exceeding $750,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Company or any Subsidiary in respect of any Swap Contract at
any time shall be the Agreement Value of such Swap Contract at such time.
          “Maximum CDS Spread” has the meaning assigned to such term in the
definition of “Credit Default Swap Spread”.
          “Minimum CDS Spread” has the meaning assigned to such term in the
definition of “Credit Default Swap Spread”.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “NAIC” means the National Association of Insurance Commissioners or
any successor thereto, or in the absence of the National Association of
Insurance Commissioners or such successor, any other association, agency or
other organization performing advisory, coordination or other like functions
among insurance departments, insurance commissioners and similar Governmental
Authorities of the various states of the United States toward the promotion of
uniformity in the practices of such Governmental Authorities.
          “Non-Defaulting Lender” means, at any time, any Lender that is not a
Defaulting Lender.
          “Non-U.S. Lender” means a Lender that is not a U.S. Person.
          “Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, the Company and the other Loan Parties
arising under any Loan Document or otherwise with respect to any Loans
(including with respect to principal, interest, fees and other amounts payable
by the Loan Parties thereunder), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Company, any other Loan Party or any
Affiliate thereof of any case, proceeding or other action relating to the
bankruptcy, insolvency or reorganization naming such Person as the debtor in
such case, proceeding or action, regardless of whether such interest and fees
are allowed claims in such proceeding.
          “OFAC” has the meaning assigned to such term in Section 3.15.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 19 -

          “Operating Indebtedness” of any Person means, at any date, without
duplication, any Indebtedness of such Person (a) in respect of AXXX, XXX and
other similar life reserve requirements, (b) incurred in connection with
repurchase agreements and securities lending, (c) to the extent the proceeds of
which are used directly or indirectly (including for the purpose of funding
portfolios that are used to fund trusts in order) to support AXXX, XXX and other
similar life reserves, (d) to the extent the proceeds of which are used to fund
discrete customer-related assets or pools of assets (and related hedge
instruments and capital) that are at least notionally segregated from other
assets and have sufficient cash flow to pay principal and interest thereof, with
insignificant risk of other assets of such Person being called upon to make such
principal and interest payments, (e) incurred as operating leverage and existing
as of June 30, 2011 and set forth in Schedule 2.01B (and any extensions,
renewals, exchanges or replacements of such Indebtedness to the extent the
principal amount of such Indebtedness is not increased, unless otherwise
permitted under another clause of this definition) or (f) incurred after
June 30, 2011 that is excluded entirely from financial leverage by both S&P and
Moody’s in their evaluation of such Person.
          “Organization Documents” means, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
          “Other Connection Taxes” means, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Taxes (other than a connection solely arising
from such Recipient having executed, delivered, enforced, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, or engaged in any other transaction pursuant to, or
enforced, or sold or assigned an interest in any Loan Document). For avoidance
of doubt, branch profit taxes shall be treated as Other Connection Taxes.
          “Other Credit Agreement” means the Four-Year Credit Agreement dated as
of the date hereof between the Company, the subsidiary borrowers party thereto,
certain lenders party thereto and JPMCB, as administrative agent thereunder.
          “Other Taxes” means any present or future stamp, court, documentary,
intangible, recording, filing or similar excise or property Taxes that arise
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or from the registration, receipt or perfection
of a security interest under, or otherwise with respect to, any Loan Document,
except any such Taxes that are Other Connection Taxes or Taxes imposed with
respect to an assignment or participation.
          “Participant Register” has the meaning assigned to such term in
Section 9.04(c).
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 20 -

          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Person” means any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 307 of ERISA, and in respect of which the
Company or any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMCB as its prime rate in effect at its principal office
in New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
          “Qualified Subsidiaries” means, without duplication, (a) Chartis Inc.,
Chartis International, LLC, Chartis U.S., Inc., National Union Fire Insurance
Company of Pittsburgh, Pa., American Home Assurance Company, SunAmerica
Financial Group, Inc. and SAFG Retirement Services, Inc.; (b) any Subsidiary
(other than Western National Life Insurance Company, American General Life
Insurance Company or AGC Life Insurance Company) that has total assets in excess
of 10% of the consolidated total assets of the Company and its Subsidiaries
(based upon and as of the date of delivery of the most recent consolidated
balance sheet of the Company furnished pursuant to Section 3.05(a) or 5.01);
provided that if the total assets of any of Western National Life Insurance
Company, American General Life Insurance Company or AGC Life Insurance Company
are in excess of 15% of the consolidated total assets of the Company and its
Subsidiaries (based upon and as of the date of delivery of the most recent
consolidated balance sheet of the Company furnished pursuant to Section 3.05(a)
or 5.01), then such entity exceeding such threshold shall be deemed a Qualified
Subsidiary; (c) any Subsidiary formed or organized after the date hereof that
owns, directly or indirectly, greater than 10% of the Equity Interests in any
other Qualified Subsidiary; and (d) each Subsidiary Borrower (so long as it
remains a Subsidiary Borrower hereunder).
          “Quarterly Payment Date” means the last Business Day of each of March,
June, September and December in each year.
          “Recapitalization Documents” means the Master Transaction Agreement
dated as of December 8, 2010, as amended, among the Company, the SPVs, Federal
Reserve Bank of New York, United States Department of the Treasury and AIG
Credit Facility Trust (including all exhibits).
          “Recipient” means, as applicable, (a) the Administrative Agent and
(b) any Lender (and, in the case of a Lender that is classified as a partnership
for U.S. Federal tax purposes, a Person treated as a beneficial owner thereof
for U.S. Federal tax purposes).
          “Register” has the meaning assigned to such term in
Section 9.04(b)(iv).
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 21 -

          “Regulation D” means Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
          “Regulation T” means Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
          “Regulation U” means Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
          “Regulation X” means Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
          “Reinsurance Agreements” means any agreement, contract, treaty,
certificate or other arrangement by which any Insurance Subsidiary agrees to
transfer or cede to another insurer that is not an Affiliate of the Company all
or part of the liability assumed or assets held by it under one or more
insurance, annuity, reinsurance or retrocession policies, agreements, contracts,
treaties, certificates or similar arrangements. Reinsurance Agreements shall
include, but not be limited to, any agreement, contract, treaty, certificate or
other arrangement that is treated as such by the applicable Department.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents,
attorneys, accountants and other professional advisors of such Person and of
such Person’s Affiliates.
          “Release” means any release, spill, emission, leaking, dumping,
pumping, emptying, escaping, injection, pouring, deposit, disposal, discharge,
dispersal, leaching or migration into or through the environment or within, at,
to, under, from or upon any building, structure, facility or fixture.
          “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time; provided
that the Revolving Credit Exposure and unused Commitment of any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
          “Responsible Officer” means any executive officer or Financial Officer
of the Company and any other officer or similar official thereof responsible for
the administration of the obligations of such Person in respect of this
Agreement.
          “Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate outstanding principal amount of such Lender’s Loans at such
time.
          “S&P” means Standard & Poor’s Financial Services LLC.
          “SAP” means, with respect to any Insurance Subsidiary, the statutory
accounting practices prescribed or permitted by the insurance commissioner (or
other similar authority) in the domicile of such Insurance Subsidiary for the
preparation of annual statements and other
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 22 -

financial reports of such Insurance Subsidiary, which are applicable to the
circumstances as of the date of filing of such statement or report.
          “SEC” means the Securities and Exchange Commission, or any regulatory
body that succeeds to the functions thereof.
          “Specified Subsidiaries” means (a) Chartis Inc., SunAmerica Financial
Group, Inc. and SAFG Retirement Services, Inc.; (b) any Subsidiary formed or
organized after the date hereof that owns, directly or indirectly, greater than
10% of the Equity Interests in any other Specified Subsidiary; and (c) each
Subsidiary Borrower (so long as it remains a Subsidiary Borrower hereunder).
          “SPVs” has the meaning assigned to such term in Section 6.01(k).
          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D). Such reserve percentages shall include those imposed pursuant to
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
          “subsidiary” means, with respect to any Person (herein referred to as
the “parent”), any corporation, partnership, limited liability company,
association or other business entity of which securities or other ownership
interests representing more than 50% of the ordinary voting power or more than
50% of the general partnership or managing limited liability company interests
(as applicable) are, at the time any determination is being made, owned,
Controlled or held directly or indirectly by such parent; provided that no Fund
shall be a “subsidiary” for the purpose hereof.
          “Subsidiary” means any direct or indirect subsidiary of the Company.
          “Subsidiary Borrower” mean each Subsidiary of the Company that shall
become a Subsidiary Borrower pursuant to Section 2.19, so long as such
Subsidiary shall remain a Subsidiary Borrower hereunder. As of the date hereof,
there are no Subsidiary Borrowers party hereto.
          “Subsidiary Borrower Designation” means a Subsidiary Borrower
Designation entered into by the Company and the applicable Subsidiary of the
Company, pursuant to which such Subsidiary shall (subject to the terms and
conditions of Section 2.19) be designated as a Borrower hereunder, substantially
in the form of Exhibit B-1 or any other form approved by the Administrative
Agent.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 23 -

          “Subsidiary Borrower Termination Notice” has the meaning assigned to
such term in Section 2.19(c).
          “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, emission rights, spot contracts, or
any other similar transactions or any combination of any of the foregoing
(including any options to enter into any of the foregoing), whether or not any
such transaction is governed by or subject to any master agreement and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement; provided that Swap Contracts shall not include (i) the stock
purchase contracts that constitute a component of the Hybrid Securities of the
Company and its Subsidiaries issued in the form of equity units and outstanding
as of the date hereof, (ii) any right, option, warrant or other award made under
an employee benefit plan, employment contract or other similar arrangement or
(iii) any right, warrant or option or other convertible or exchangeable security
or other instrument issued by the Company or any Subsidiary or Affiliate of the
Company or any Subsidiary for capital raising purposes.
          “Syndication Agent” means the Syndication Agent listed on the cover
page of this Agreement.
          “Synthetic Lease” means, as to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such Person is the lessor.
          “Synthetic Lease Obligations” means, as to any Person, an amount equal
to the capitalized amount of the remaining lease payments under any Synthetic
Lease that would appear on a balance sheet of such Person in accordance with
GAAP if such obligations were accounted for as Capital Lease Obligations.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Term Loan Maturity Date” has the meaning assigned to such term in
Section 2.01(b).
          “Transactions” means the execution, delivery and performance by the
Loan Parties of the Loan Documents, the borrowing of Loans and the use of the
proceeds thereof.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 24 -

          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.
          “U.S.” or “United States” means the United States of America.
          “U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
          “U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.14(f)(ii)(D)(2).
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          “Withholding Agent” means each Loan Party and the Administrative
Agent.
          SECTION 1.02. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such Law and any reference to any Law or
regulation shall, unless otherwise specified, refer to such Law or regulation as
from time to time amended, supplemented or otherwise modified, (c) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
          SECTION 1.03. Accounting Terms and Determinations. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose),
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 25 -

regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
ARTICLE II
THE CREDITS
          SECTION 2.01. Commitments.
          (a) Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to one or more of the Borrowers from time to
time during the Availability Period in an aggregate principal amount that will
not result in (a) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment or (b) the total Revolving Credit Exposures exceeding the
total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, each Borrower may borrow, prepay and reborrow
Loans.
          (b) Term-Out Option. Notwithstanding anything to the contrary
contained in Section 2.07(a), the Company may, by notice to the Administrative
Agent not later than 11:00 a.m., New York City time, three Business Days prior
to the Commitment Termination Date, convert all or any portion of the Loans made
to the Company and/or any Subsidiary Borrower specified in such notice that are
outstanding on the Commitment Termination Date into term loans to the relevant
Borrower which shall mature, and be due and payable, on a date specified in such
notice which shall not be later than the first anniversary of the Commitment
Termination Date (or, if such date is not a Business Day, the immediately
preceding Business Day) (such maturity date, the “Term Loan Maturity Date”)
(which notice shall also contain such information with respect to such Loans
being so converted, including the Type of Loans and, if applicable, the Interest
Period, as reasonably required by the Administrative Agent); provided that such
conversion is subject to the satisfaction of the following conditions on the
Commitment Termination Date: (i) no Default shall have occurred and be
continuing; (ii) the representations and warranties of the Company and each
Subsidiary Borrower (if any) set forth in this Agreement and the other Loan
Documents (excluding those representations and warranties contained in
Section 3.05(b) (but only as to clauses (a) and (b) of the definition of
“Material Adverse Change”) and Section 3.06(a) and (c)) shall be true and
correct in all material respects (or, in the case of any such representations
and warranties qualified as to materiality, in all respects) on and as of the
date of such conversion (or, if any such representation or warranty is expressly
stated to have been made as of a specified date, as of such specified date);
(iii) the payment by the Company of the term-out fees pursuant to
Section 2.09(c); and (iv) the receipt by the Administrative Agent of a
certificate of a Responsible Officer stating that the conditions specified in
the foregoing clauses (i), (ii) and (iii) have been satisfied; and provided,
further, that, after giving effect to such conversion, the Lenders shall have no
further obligation to make Loans hereunder. Each Loan so converted shall bear
interest, until the payment in full thereof, at the rates that Loans of the same
Type bear pursuant to this Agreement and shall otherwise constitute a Loan for
all purposes of this Agreement.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 26 -

          SECTION 2.02. Loans and Borrowings.
          (a) Obligations of Lenders. Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
          (b) Type of Loans. Subject to Section 2.11, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the applicable Borrower
may request in accordance herewith. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement.
          (c) Minimum Amounts; Limitation on Number of Borrowings. At the
commencement of the Interest Period for any Eurodollar Borrowing, such Borrowing
shall be in an aggregate amount of $10,000,000 or a larger multiple of
$1,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount equal to $10,000,000 or a larger multiple of $1,000,000;
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments. Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of ten Eurodollar Borrowings outstanding.
          (d) Limitations on Lengths of Interest Periods. Notwithstanding any
other provision of this Agreement, no Borrower shall be entitled to request, or
to elect to convert to or continue as a Eurodollar Borrowing, any Borrowing if
the Interest Period requested therefor would end (i) after the Commitment
Termination Date or (ii) in the case of any Loans that are converted into term
loans pursuant to Section 2.01(b), after the Term Loan Maturity Date.
          SECTION 2.03. Requests for Borrowings. To request a Borrowing, a
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York
City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 10:00 a.m., New York City
time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the applicable Borrower and
(if such Borrower is not the Company) the Company. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
     (i) the identity of the applicable Borrower;
     (ii) the aggregate amount of the requested Borrowing;
     (iii) the date of such Borrowing, which shall be a Business Day;
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 27 -

     (iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (v) in the case of a Eurodollar Borrowing, the Interest Period therefor,
which shall be a period contemplated by the definition of the term “Interest
Period”; and
     (vi) the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.04.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
          SECTION 2.04. Funding of Borrowings.
          (a) Funding by Lenders. Each Lender shall make each Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 12:00 noon (or, in the case of an ABR Borrowing, 2:00 p.m.),
New York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the applicable Borrower by promptly
crediting the amounts so received, in like funds, to an account of such Borrower
or the Company maintained with the Administrative Agent in New York City and
designated by such Borrower in the applicable Borrowing Request.
          (b) Presumption by Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed time of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender agrees to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent (the “Compensation Period”), at the greater of (i) the Federal Funds
Effective Rate from time to time in effect and (ii) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
applicable Borrower, and such Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 28 -

prejudice any rights which the Administrative Agent, any Lender or any Borrower
may have against any other Lender as a result of any default by such Lender
hereunder.
          SECTION 2.05. Interest Elections.
          (a) Elections by Borrowers for Borrowings. Each Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Borrowing, shall have the Interest Period specified in such
Borrowing Request. Thereafter, the applicable Borrower may elect to convert such
Borrowing to a Borrowing of a different Type or to continue such Borrowing as a
Borrowing of the same Type and, in the case of a Eurodollar Borrowing, may elect
the Interest Period therefor, all as provided in this Section. Such Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans constituting such Borrowing, and the Loans
constituting each such portion shall be considered a separate Borrowing.
          (b) Notice of Elections. To make an election pursuant to this Section,
the applicable Borrower shall notify the Administrative Agent of such election
by telephone by the time that a Borrowing Request would be required under
Section 2.03 if such Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by such Borrower and (if such Borrower is not the Company) the Company.
          (c) Information in Interest Election Requests. Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 29 -

          (d) Notice by Administrative Agent to Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.
          (e) Failure to Elect; Events of Default. If the applicable Borrower
fails to deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to an ABR Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period therefor.
          SECTION 2.06. Termination and Reduction of Commitments.
          (a) Scheduled Termination. Unless previously terminated, the
Commitments shall terminate on the Commitment Termination Date. Unless the
Closing Date shall have occurred at or prior to 3:00 p.m., New York City time,
on November 15, 2011, this Agreement and the Commitments shall automatically
terminate at such time.
          (b) Voluntary Termination or Reduction. The Company may at any time
terminate the Commitments and this Agreement or from time to time reduce the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is $10,000,000 or a larger multiple of $1,000,000 and (ii) the
Company shall not terminate or reduce the Commitments if, after giving effect to
any concurrent prepayment of the Loans in accordance with Section 2.08, the
total Revolving Credit Exposures would exceed the total Commitments.
Notwithstanding the termination of the Commitments, this Agreement shall not
terminate, and the obligations of the Loan Parties under this Agreement shall
continue in full force and effect until such time as all principal of or accrued
interest on the Loans and all fees and other amounts payable under this
Agreement or any other Loan Document have been paid in full.
          (c) Notice of Voluntary Termination or Reduction. The Company shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least two Business Days prior
to the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.
          SECTION 2.07. Repayment of Loans; Evidence of Debt.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 30 -

          (a) Repayment. Each Borrower hereby unconditionally promises to pay to
the Administrative Agent for account of the Lenders the outstanding principal
amount of the Loans made to such Borrower (i) in the case of Loans to such
Borrower that are not converted to term loans pursuant to Section 2.01(b), on
the Commitment Termination Date and (ii) in the case of any Loans to such
Borrower that are converted to term loans pursuant to Section 2.01(b), on the
Term Loan Maturity Date.
          (b) Maintenance of Loan Accounts by Lenders. Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of each Borrower to such Lender resulting from each Loan made
by such Lender to such Borrower, including the amounts of principal and interest
payable and paid to such Lender by such Borrower from time to time hereunder.
          (c) Maintenance of Loan Accounts by Administrative Agent. The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made to a Borrower hereunder, the Type thereof and each
Interest Period therefor, (ii) the amount of any principal or interest due and
payable or to become due and payable from any Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for account of the Lenders and each Lender’s share thereof.
          (d) Effect of Entries. The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrowers to repay the Loans in accordance with the terms of this Agreement. In
the event of any conflict between the records of the Administrative Agent and
the records of a Lender, the records of the Administrative Agent shall control
absent manifest error.
          (e) Promissory Notes. Any Lender may request that Loans made by it to
any Borrower be evidenced by a promissory note. In such event, such Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) substantially in the form of Exhibit C or any other form approved by
the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the order of the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).
          SECTION 2.08. Prepayment of Loans.
          (a) Optional Prepayments. Each applicable Borrower shall have the
right at any time and from time to time to prepay any Borrowing made to such
Borrower in whole or in part, subject to the requirements of paragraph (b) of
this Section.
          (b) Notices, Etc. The applicable Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of any Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 31 -

Business Days before the date of prepayment (which shall be a Business Day) or
(ii) in the case of prepayment of any ABR Borrowing, not later than 11:00 a.m.,
New York City time, on the date of prepayment (which shall be a Business Day).
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of optional prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.06, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.06. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial optional
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.10, together with amounts, if any, payable pursuant
to Section 2.13.
          SECTION 2.09. Fees.
          (a) Commitment Fees. The Company agrees to pay to the Administrative
Agent for account of each Lender a commitment fee, which shall accrue at a rate
per annum equal to the Applicable Rate on the average daily unused amount of the
Commitment of such Lender during the period from and including the Closing Date
to but excluding the earlier of the date such Commitment terminates or the
Commitment Termination Date. Accrued commitment fees shall be payable on each
Quarterly Payment Date and on the earlier of the date on which the Commitment
terminates and the Commitment Termination Date, commencing on the first such
date to occur after the Closing Date.
          (b) Administrative Agent Fees. The Company agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Company and the Administrative
Agent.
          (c) Term-Out Fees. In the event that the Company exercises the option
to convert Loans outstanding on the Commitment Termination Date into term loans
pursuant to Section 2.01(b), the Company agrees to pay to the Administrative
Agent for account of each Lender a term-out fee equal to 1.00% of the aggregate
principal amount of the Loans of such Lender that are so converted, payable on
the Commitment Termination Date.
          (d) Payment of Fees; Computation of Fees. All fees payable hereunder
shall be paid on the dates due, in immediately available funds, to the
Administrative Agent for distribution, in the case of commitment or term out
fees, to the Lenders entitled thereto. Fees paid shall not be refundable under
any circumstances. All fees payable under paragraph (a) or (b) of this Section
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).
          SECTION 2.10. Interest.
          (a) ABR Loans. The Loans constituting each ABR Borrowing shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Rate.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 32 -

          (b) Eurodollar Loans. The Loans constituting each Eurodollar Borrowing
shall bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
Interest Period for such Borrowing plus the Applicable Rate.
          (c) Default Interest. If any amount of principal of any Loan, interest
or any other amount payable by any Loan Party under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a rate per annum at all times equal to the Default Rate to the
fullest extent permitted by applicable Laws. Without duplication of amounts
payable under the preceding sentence, while any Event of Default pursuant to
clause (g) or (h) of Article VII exists and, upon request by the Required
Lenders, while any other Event of Default exists, the applicable Borrower shall
pay interest on the principal amount of all outstanding Loans made to such
Borrower at a rate per annum at all times equal to the Default Rate to the
fullest extent permitted by applicable Laws.
          (d) Payment of Interest. Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the Commitment Termination Date or, in the case of any Loans that are
converted to term loans pursuant to Section 2.01(b), the Term Loan Maturity
Date), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Borrowing prior to the end of the Interest
Period therefor, accrued interest on such Borrowing shall be payable on the
effective date of such conversion.
          (e) Computation. All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
          SECTION 2.11. Alternate Rate of Interest. If prior to the commencement
of the Interest Period for a Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 33 -

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
          SECTION 2.12. Increased Costs.
          (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, deposit insurance charge or similar requirement against assets
of, deposits with or for account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate);
     (ii) impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender; or
     (iii) subject any Recipient to any Taxes (other than (A) FATCA,
(B) Indemnified Taxes and (C) Other Connection Taxes on gross or net income,
profits, franchise or revenues or taxes in lieu thereof (including value-added
or similar Taxes)) on its Loans (including principal amount thereof),
Commitments or other obligations hereunder, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lenders or such other Recipient of making or maintaining any Eurodollar Loan (or
of maintaining its obligation to make any such Loan) or to reduce the amount of
any sum received or receivable by such Lender or such other Recipient hereunder
(whether of principal, interest or otherwise), then the Company will pay to such
Lender or such other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender or such other Recipient, as the case may
be, for such additional costs incurred or reduction suffered.
          (b) Capital Requirements. If any Lender determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the
Company will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
          (c) Certificates from Lenders. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 34 -

shall be conclusive absent manifest error. The Company shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.
          (d) Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Company shall
not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
          SECTION 2.13. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice is permitted to be revocable under Section 2.08(b) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of an Interest Period therefor as a result of a
request by the Company pursuant to Section 2.16, then, in any such event, the
applicable Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, the loss to any
Lender attributable to any such event shall be deemed to include an amount
determined by such Lender to be equal to the excess, if any, of (i) the amount
of interest that such Lender would pay for a deposit equal to the principal
amount of such Loan for the period from the date of such payment, conversion,
failure or assignment to the last day of the then current Interest Period for
such Loan (or, in the case of a failure to borrow, convert or continue, the
duration of the Interest Period that would have resulted from such borrowing,
conversion or continuation) if the interest rate payable on such deposit were
equal to the Adjusted LIBO Rate for such Interest Period, over (ii) the amount
of interest that such Lender would earn on such principal amount for such period
if such Lender were to invest such principal amount for such period at the
interest rate that would be bid by such Lender (or an Affiliate of such Lender)
for Dollar deposits from other banks in the eurodollar market at the
commencement of such period. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the applicable Borrower and (if such Borrower is
not the Company) the Company and shall be conclusive absent manifest error. Such
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
          SECTION 2.14. Taxes.
          (a) Withholding of Taxes; Gross-Up. Each payment by any Loan Party
under any Loan Document shall be made without withholding for any Taxes, unless
such withholding is required by any Law. If any Withholding Agent determines, in
its sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable Law. If such Taxes are Indemnified Taxes, then the
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 35 -

amount payable by such Loan Party shall be increased as necessary so that, net
of such withholding (including such withholding applicable to additional amounts
payable under this Section), the applicable Recipient receives the amount it
would have received had no such withholding been made.
          (b) Payment of Other Taxes by Loan Parties. Each Loan Party shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Law.
          (c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (d) Indemnification by Loan Parties. The Loan Parties shall jointly
and severally indemnify each Recipient for any Indemnified Taxes that are paid
or payable by such Recipient in connection with any Loan Document (including
amounts payable under this Section 2.14(d)) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this Section 2.14(d) shall be paid within 10 days after the
Recipient delivers to any Loan Party a certificate stating the amount of any
Indemnified Taxes so payable by such Recipient and describing the basis for the
indemnification claim. Such certificate shall be conclusive of the amount so
payable absent manifest error. Such Recipient shall deliver a copy of such
certificate to the Administrative Agent. In the case of any Lender making a
claim under this Section 2.14(d) on behalf of any of its beneficial owners, an
indemnity payment under this Section 2.14(d) shall be due only to the extent
that such Lender is able to establish that, with respect to the applicable
Indemnified Taxes, such beneficial owners supplied to the applicable Persons
such properly completed and executed documentation necessary to claim any
applicable exemption from, or reduction of, such Indemnified Taxes.
          (e) Indemnification by Lenders. Each Lender shall severally indemnify
the Administrative Agent for any Taxes (but, in the case of any Indemnified
Taxes, only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) and the Loan Parties for any Excluded
Taxes, in each case attributable to such Lender that are paid or payable by the
Administrative Agent or the applicable Loan Party (as applicable) in connection
with any Loan Document and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes or Excluded Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.14(e) shall be paid within 10 days after the
Administrative Agent or the applicable Loan Party (as applicable) delivers to
the applicable Lender a certificate stating the amount of Taxes or Excluded
Taxes so paid or payable by the Administrative Agent or the applicable Loan
Party (as applicable). Such certificate shall be conclusive of the amount so
paid or payable absent manifest error.
          (f) Status of Lenders. (i) Any Lender that is entitled to an exemption
from, or reduction of, any applicable withholding Tax with respect to any
payments under any Loan Document shall deliver to the Company and the
Administrative Agent, at the time such Lender
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 36 -

becomes a Lender hereunder or at times prescribed by Law or reasonably requested
by the Company or the Administrative Agent, such properly completed and executed
documentation prescribed by Law or reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding, unless a Change in Law prevents such Lender from
legally being able to complete, execute or deliver such form. In addition, any
Lender, if requested by the Company or the Administrative Agent, shall deliver
such other documentation prescribed by Law or reasonably requested by the
Company or the Administrative Agent as will enable the applicable Borrower or
the Administrative Agent to determine whether or not such Lender is subject to
any withholding (including backup withholding) or information reporting
requirements. Upon the reasonable request of the Company or the Administrative
Agent, any Lender shall update any form or certification previously delivered
pursuant to this Section 2.14(f). If any form or certification previously
delivered pursuant to this Section expires or becomes obsolete or inaccurate in
any respect with respect to a Lender, such Lender shall promptly (and in any
event within 10 days after such expiration, obsolescence or inaccuracy) notify
the Company and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.
          (ii) Without limiting the generality of the foregoing, if any Loan
Party is a U.S. Person, any Lender with respect to such Loan Party shall, if it
is legally eligible to do so, deliver to such Loan Party and the Administrative
Agent (in such number of copies reasonably requested by such Loan Party and the
Administrative Agent), on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:
          (A) in the case of a Lender that is a U.S. Person, IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax;
          (B) in the case of a Non-U.S. Lender claiming the benefits of an
income tax treaty to which the United States is a party (1) with respect to
payments of interest under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
          (C) in the case of a Non-U.S. Lender for whom payments under the Loan
Documents constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, IRS Form W-8ECI;
          (D) in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code both (1) IRS
Form W-8BEN and (2) a certificate substantially in the applicable form attached
as part of Exhibit D (a “U.S. Tax Certificate”) to the effect that such Lender
is not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(b) a “10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code (c) a “controlled
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 37 -

foreign corporation” described in Section 881(c)(3)(C) of the Code and
(d) conducting a trade or business in the United States with which the relevant
interest payments are effectively connected;
          (E) in the case of a Non-U.S. Lender that is not the beneficial owner
of payments made under this Agreement (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if such Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners; or
          (F) any other form prescribed by Law as a basis for claiming exemption
from, or a reduction of, U.S. Federal withholding Tax together with such
supplementary documentation necessary to enable the applicable Loan Party or the
Administrative Agent to determine the amount of Tax (if any) required by Law to
be withheld.
          (iii) If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by Law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.14(f)(iii), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.
          (g) Treatment of Certain Refunds. If any Lender or the Administrative
Agent reasonably determines that it has received a refund, in cash or applied as
an offset against other cash tax liability, of any Taxes as to which it has been
indemnified pursuant to this Section (including additional amounts paid pursuant
to this Section), such indemnified party shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnifying party pursuant to the previous sentence (plus
any interest imposed by the relevant Governmental Authority) in the event such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 2.14(g), in
no event will any indemnified party be required to pay any amount to any
indemnifying party pursuant to this
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 38 -

Section 2.14(g) to the extent such payment would place such indemnified party in
a less favorable position (on a net after-Tax basis) than such indemnified party
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid. This Section 2.14(g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
          SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
          (a) Payments by Borrowers. Each Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest or fees, or
under Section 2.12, 2.13 or 2.14, or otherwise) prior to 1:00 p.m., New York
City time, on the date when due, in immediately available funds, without set-off
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at the Administrative
Agent’s Office, except that payments pursuant to Sections 2.12, 2.13, 2.14 and
9.03 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in Dollars.
          (b) Application of Insufficient Payments. If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest and fees then due hereunder, such funds shall be
applied (i) first, to pay interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
          (c) Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and accrued interest thereon then due than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Loan Party pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 39 -

this paragraph shall apply). Each Loan Party consents to the foregoing and
agrees, to the extent it may effectively do so under applicable Law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Loan Party rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Loan Party in the amount of such participation.
          (d) Presumptions of Payment. Unless the Administrative Agent shall
have received notice (which notice shall be effective upon receipt) from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for account of the Lenders hereunder that such Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the applicable Borrower has not in fact made such payment, then each
of the Lenders severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Effective Rate.
          (e) Certain Deductions by the Administrative Agent. If any Lender
shall fail to make any payment required to be made by it pursuant to
Section 2.04(b), 2.15(d) or 9.03(c), then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender and for the benefit of the Administrative Agent to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections, in the case of each of clauses (i) and (ii) above,
in any order as determined by the Administrative Agent in its discretion.
          SECTION 2.16. Mitigation Obligations; Replacement of Lenders.
          (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or if any Loan Party is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.14, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.12 or 2.14, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Company hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
          (b) Replacement of Lenders. If (i) any Lender requests compensation
under Section 2.12, (ii) any Loan Party is required to pay any additional amount
to any Lender or any Governmental Authority for account of any Lender pursuant
to Section 2.14 or (iii) any Lender becomes a Defaulting Lender, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate,
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 40 -

without recourse, all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (A) such assignment
shall be effected in accordance with and subject to the restrictions contained
in Section 9.04 and such assignee (if not a Lender) shall have been approved by
the Administrative Agent (which approval shall not unreasonably be withheld),
(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts), (C) with respect to an assignment as a result of
clause (iii) above, the assignment fee shall be paid to the Administrative Agent
by the Company and (D) in the case of any such assignment resulting from a claim
for compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply.
          SECTION 2.17. Increase in Commitments. The Company may, at any time
after the Closing Date by notice to the Administrative Agent, propose an
increase in the total Commitments hereunder (each such proposed increase being a
“Commitment Increase”) either by having a Lender increase its Commitment then in
effect (each an “Increasing Lender”) or by having a Person which is not then a
Lender become a party hereto as a Lender with a new Commitment hereunder (each
an “Assuming Lender”), in each case, with the approval of the Administrative
Agent (not to be unreasonably withheld). Such notice shall specify (i) the name
of each Increasing Lender and/or Assuming Lender, as applicable, (ii) the amount
of the Commitment Increase and the portion thereof being committed to by each
such Increasing Lender or Assuming Lender and (iii) the date on which such
Commitment Increase is to be effective (a “Commitment Increase Date”) (which
shall be a Business Day at least five Business Days after delivery of such
notice and 30 days prior to the Commitment Termination Date).
          Each Commitment Increase shall be subject to the following additional
conditions:
     (i) unless the Administrative Agent otherwise agrees, the Commitment of any
Assuming Lender as part of any Commitment Increase shall be in a minimum amount
of at least $25,000,000;
     (ii) unless the Administrative Agent otherwise agrees, each Commitment
Increase shall be in an amount of at least $25,000,000;
     (iii) immediately after giving effect to any Commitment Increase, the total
Commitments hereunder shall not exceed $2,000,000,000;
     (iv) no Default has occurred and is continuing on the relevant Commitment
Increase Date or shall result from any Commitment Increase; and
364-Day Credit Agreement





--------------------------------------------------------------------------------



 



 - 41 -
     (v) the representations and warranties of the Loan Parties set forth in
this Agreement and the other Loan Documents shall be true and correct in all
material respects (or, in the case of such representations and warranties
qualified as to materiality, in all respects) on and as of the relevant
Commitment Increase Date as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).
          Each Commitment Increase (and the increase of the Commitment of each
Increasing Lender and/or the new Commitment of each Assuming Lender, as
applicable, resulting therefrom) shall become effective as of the relevant
Commitment Increase Date upon receipt by the Administrative Agent, on or prior
to 9:00 a.m., New York City time, on such Commitment Increase Date, of (a) a
certificate of a Responsible Officer stating that the conditions with respect to
such Commitment Increase under this Section have been satisfied and (b) an
agreement, in form and substance satisfactory to the Company and the
Administrative Agent, pursuant to which, effective as of such Commitment
Increase Date, each such Increasing Lender and/or such Assuming Lender, as
applicable, shall provide its Commitment (or an increase of its Commitment, as
applicable), duly executed by each such Lender and the Borrowers and
acknowledged by the Administrative Agent. Upon the Administrative Agent’s
receipt of a fully executed agreement from each such Increasing Lender and/or
Assuming Lender, together with such certificate of such Responsible Officer, the
Administrative Agent shall record the information contained in such agreement in
the Register and give prompt notice of the relevant Commitment Increase to the
Company and the Lenders (including, if applicable, each Assuming Lender). On
each Commitment Increase Date, if there are Loans then outstanding, each
applicable Borrower shall simultaneously (i) prepay in full the outstanding
Loans made to such Borrower immediately prior to giving effect to the relevant
Commitment Increase in accordance with Section 2.08 and (ii) at such Borrower’s
option in accordance with this Agreement, such Borrower may request to borrow
new Loans from all the Lenders (including, if applicable, any Assuming Lender)
such that, after giving effect thereto, the Loans are held ratably by the
Lenders in accordance with their respective Commitments (after giving effect to
such Commitment Increase).
          Notwithstanding anything herein to the contrary, no Lender shall have
any obligation to agree to increase its Commitment hereunder and any election to
do so shall be in the sole discretion of such Lender.
          SECTION 2.18. Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:
          (a) such Defaulting Lender shall not be entitled to receive any
commitment fee pursuant to Section 2.09(a) for any period during which it is a
Defaulting Lender (and the Company shall not be required to pay any such fee
that would otherwise have been required to have been paid to such Defaulting
Lender); and
          (b) the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 42 -

modification pursuant to Section 9.02), except that (i) the Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Lender and (ii) any waiver, amendment or other modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
          In the event that the Administrative Agent and the Company each agrees
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then on such date such Lender shall purchase
at par such of the Loans then outstanding of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage, whereupon such
Lender shall no longer be a Defaulting Lender.
          SECTION 2.19. Designation of Subsidiary Borrowers. (a) Designation of
Subsidiary Borrowers. Subject to the terms and conditions of this Section, the
Company may, at any time or from time to time after the Closing Date upon not
less than 10 Business Days’ notice to the Administrative Agent (or such shorter
period which is acceptable to the Administrative Agent), designate a
wholly-owned, direct or indirect Domestic Subsidiary of the Company to become a
party to this Agreement as a Subsidiary Borrower; provided that each such
designation shall be subject to the prior approval of the Administrative Agent
(which approval shall not be unreasonably withheld). Upon receipt of such notice
under this Section, the Administrative Agent shall promptly notify each Lender
thereof. Upon such approval and the satisfaction of the conditions specified in
paragraph (b) of this Section, such Subsidiary shall become a party to this
Agreement as a Subsidiary Borrower hereunder and shall be entitled to borrow
Loans on and subject to the terms and conditions of this Agreement, and the
Administrative Agent shall promptly notify the Lenders of the effectiveness of
such designation. Following the giving of any notice pursuant to this Section,
if the designation of such Subsidiary Borrower obligates the Administrative
Agent or any Lender to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Company shall, promptly upon the request of the
Administrative Agent or any Lender, supply such documentation and other evidence
as is reasonably requested by the Administrative Agent or any Lender in order
for the Administrative Agent or such Lender to carry out and be satisfied it has
complied with the results of all necessary “know your customer” or other similar
checks under all applicable Laws and regulations.
          (b) Conditions Precedent to Designation. The designation by the
Company of any Subsidiary as a Subsidiary Borrower hereunder shall not become
effective until the date on which the Administrative Agent shall have received
each of the following documents (each of which shall be satisfactory to the
Administrative Agent in form and substance): (i) a Subsidiary Borrower
Designation, duly completed and executed by the Company and such Subsidiary,
delivered to the Administrative Agent at least 5 Business Days before the date
on which such Subsidiary is proposed to become a Subsidiary Borrower; (ii) a
favorable written opinion (addressed to the Administrative Agent and the Lenders
and appropriately dated) of external or internal counsel to such Subsidiary
satisfactory to the Administrative Agent (and the Company and such Subsidiary
Borrower hereby, and by delivery of such Subsidiary Borrower Designation,
instruct such counsel to deliver such opinion to the Administrative Agent and
the Lenders), as to
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 43 -

such matters as are consistent with the scope of the opinion of counsel to the
Company delivered pursuant to Section 4.01(e) and/or such other matters as the
Administrative Agent may reasonably request; and (iii) such documents and
certificates as the Administrative Agent may reasonably request in connection
therewith (including certified copies of the Organization Documents of such
Subsidiary and of resolutions of its board of directors or similar governing
body authorizing such Subsidiary becoming a Borrower hereunder, and of all
documents evidencing all other necessary corporate or other action required with
respect to such Subsidiary Borrower becoming party to this Agreement).
          (c) Termination of Subsidiary Borrower. So long as there shall be no
Loans outstanding to a Subsidiary Borrower or other amounts owing hereunder or
under the other Loan Documents by such Subsidiary Borrower (or any pending
Borrowing Request by such Subsidiary Borrower), the Company may elect to
terminate such Subsidiary Borrower as a Borrower hereunder by delivering to the
Administrative Agent a notice substantially in the form of Exhibit B-2 or any
other form approved by the Administrative Agent (each a “Subsidiary Borrower
Termination Notice”), duly completed and executed. Any Subsidiary Borrower
Termination Notice furnished hereunder shall be effective upon receipt thereof
by the Administrative Agent (which shall promptly so notify the Lenders),
whereupon all commitments of the Lenders to make Loans to such Subsidiary
Borrower and the rights of such Subsidiary Borrower to borrow hereunder shall
terminate and such Subsidiary Borrower shall immediately cease to be a Borrower
hereunder and a party hereto; provided that, notwithstanding anything herein to
the contrary, the delivery of a Subsidiary Borrower Termination Notice with
respect to any Subsidiary Borrower shall not terminate or discharge (i) any
obligation of such Subsidiary Borrower that remains unpaid at such time or
(ii) the obligations of the Company under Article X with respect to any such
unpaid obligations. Notwithstanding anything herein to the contrary, upon the
occurrence of any event described in clause (g) or (h) of Article VII with
respect to any Subsidiary Borrower, or if at any time any Subsidiary Borrower
shall cease to be a wholly-owned, direct or indirect Domestic Subsidiary of the
Company, (i) all commitments of the Lenders to make Loans to such Subsidiary
Borrower and the rights of such Subsidiary Borrower to borrow hereunder shall
automatically terminate and such Subsidiary Borrower shall immediately cease to
be a Subsidiary Borrower hereunder and a party hereto and (ii) the principal
amount then outstanding of, and the accrued interest on, the Loans (if any) made
to such Subsidiary Borrower and all other amounts payable by such Subsidiary
Borrower hereunder (including any amounts payable under Section 2.13) and under
the other Loan Documents shall automatically become immediately due and payable,
in each case, without presentment, demand, protest or other formalities of any
kind, all of which are hereby expressly waived by such Subsidiary Borrower and
the Company.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
          The Company and (with respect to Section 3.14 only and to the extent
provided therein) each Subsidiary Borrower (if any) represents and warrants to
the Lenders that:
          SECTION 3.01. Organization; Powers. Each of the Company and its
Designated Subsidiaries (a) is duly organized, validly existing and in good
standing under the
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 44 -

Laws of the jurisdiction of its organization, (b) has all requisite power and
authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c) above, to the extent that failure to do so could not
reasonably be expected to result in a Material Adverse Change.
          SECTION 3.02. Authorization; Enforceability. The execution, delivery
and performance by each Loan Party of each Loan Document to which it is a party
have been duly authorized by all necessary corporate or other organizational
action. Each Loan Document to which each Loan Party is a party has been duly
executed and delivered by such Loan Party and constitutes a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other Laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
          SECTION 3.03. Governmental Authorizations. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except
such as have been obtained or made and are in full force and effect.
          SECTION 3.04. No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Loan Party is
a party do not and will not (a) contravene the terms of any of such Loan Party’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Loan Party is a party
or affecting such Loan Party or the properties of such Loan Party or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Loan Party or its property is
subject; or (c) violate any Law, except, in the case of clauses (b) and
(c) above, to the extent such violations or defaults, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Change.
          SECTION 3.05. Financial Statements; No Material Adverse Change.
          (a) Financial Statements. The Company has heretofore furnished to the
Lenders its consolidated balance sheet and statements of income, equity and cash
flows (i) as of and for the fiscal years ended December 31, 2009 and
December 31, 2010, reported on by PricewaterhouseCoopers LLP, independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended June 30, 2011 certified by the Company’s chief financial
officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 45 -

          (b) No Material Adverse Change. Since December 31, 2010, there has
been no event, development or circumstance that has had or could reasonably be
expected to result in a Material Adverse Change.
          SECTION 3.06. Litigation and Environmental Matters.
          (a) Actions, Suits and Proceedings. Except for Disclosed Matters and
Disclosed Tax Matters, there are no actions, suits, proceedings, claims,
disputes or investigations pending or, to the knowledge of the Company,
threatened, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Company or any of its Designated Subsidiaries or
against any of their properties or revenues that (i) either individually or in
the aggregate, if determined adversely, could reasonably be expected to result
in a Material Adverse Change or (ii) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby or thereby.
          (b) Environmental Matters. Except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Change, neither the Company nor any of its
Designated Subsidiaries (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) knows of any conditions or
circumstances that could reasonably be expected to result in any Environmental
Liability.
          (c) Change in Disclosed Matters. Since August 4, 2011, there has been
no change in the status of Disclosed Matters and Disclosed Tax Matters that,
individually or in the aggregate, has resulted in, or could reasonably be
expected to result in, a Material Adverse Change.
          SECTION 3.07. Compliance with Laws. Each of the Company and its
Designated Subsidiaries is in compliance with all Laws (including any
Environmental Laws) and orders of any Governmental Authority applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Change.
          SECTION 3.08. No Default. Neither the Company nor any of its
Designated Subsidiaries is in default under or with respect to any Contractual
Obligation that, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Change. No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.
          SECTION 3.09. Investment Company Status. None of the Borrowers is and,
after application of the proceeds of the Loans, will be an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940.
          SECTION 3.10. Taxes. Except for Disclosed Tax Matters, each of the
Company and its Designated Subsidiaries has timely filed or caused to be filed
all Federal income tax returns and all other material tax returns and reports
required to have been filed and
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 46 -

has paid or caused to be paid all taxes required to have been paid by it, except
(a) taxes for which such Person has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Change.
          SECTION 3.11. ERISA. (a) Each of the Company and its ERISA Affiliates
is in compliance in all material respects with the applicable provisions of
ERISA and the Code and the regulations and published interpretations thereunder
as they relate to each Plan. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in material liability of the Company or
any of its ERISA Affiliates. The present value of all benefit liabilities of all
underfunded Plans (determined based on the projected benefit obligation with
respect to such underfunded Plans based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the last
annual valuation dates applicable thereto, exceed by more than $300,000,000 the
fair market value of the assets of all such underfunded Plans.
          (b) Each Foreign Pension Plan is in compliance in all material
respects with all requirements of Law applicable thereto and the respective
requirements of the governing documents for such plan. With respect to each
Foreign Pension Plan, none of the Company, its Affiliates or any of their
respective directors, officers, employees or agents has engaged in a transaction
that would subject the Company or any Subsidiary, directly or indirectly, to a
tax or civil penalty that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Change. With respect to each Foreign
Pension Plan, reserves have been established in the financial statements
furnished to the Lender in respect of any unfunded liabilities in accordance
with applicable Law and prudent business practice or, where required, in
accordance with ordinary accounting practices in the jurisdiction in which such
Foreign Pension Plan is maintained. The aggregate unfunded liabilities with
respect to such Foreign Pension Plans could not reasonably be expected to result
in a Material Adverse Change. The present value of the aggregate accumulated
benefit liabilities of all such Foreign Pension Plans (based on those
assumptions used to fund each such Foreign Pension Plan) did not, as of the last
annual valuation date applicable thereto, exceed by more than $900,000,000 the
fair market value of the assets held in trust under all such Foreign Pension
Plans.
          SECTION 3.12. Disclosure. None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Company or
any of its Subsidiaries to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement and the other Loan Documents or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading as of the date made;
provided that, with respect to projected or pro forma financial information, the
Company represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time furnished (it being
understood that such projections and forecasts are subject to uncertainties and
contingencies and no assurances can be given that such projections or forecasts
will be realized).
          SECTION 3.13. Margin Regulations. No Loan Party is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 47 -

immediate, incidental or ultimate, of buying or carrying Margin Stock, and no
part of the proceeds of any Loan hereunder will be used to buy or carry any
Margin Stock. Following the application of the proceeds of each Borrowing, not
more than 25% of the value of the assets of any of the Loan Parties shall
consist of Margin Stock.
          SECTION 3.14. Certain Representations by Subsidiary Borrowers. Each
Subsidiary Borrower severally represents and warrants that the representations
and warranties set forth in Sections 3.01, 3.02, 3.03, 3.04, 3.06, 3.07, 3.08,
3.09, 3.10 and 3.13 with respect to itself and (if applicable) its Subsidiaries
are true and correct in all material respects (or, in the case of any such
representations and warranties qualified as to materiality, in all respects).
          SECTION 3.15. Sanctioned Persons. None of the Company or any
Subsidiary nor, to the knowledge of the Company, any director or officer of the
Company or any Subsidiary is currently the target of any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and no Borrower will directly or indirectly use the
proceeds of the Loans or otherwise make available such proceeds to any Person,
for the purpose of financing the activities of any Person currently subject to
any U.S. sanctions administered by OFAC.
ARTICLE IV
CONDITIONS
          SECTION 4.01. Closing Date.The obligations of the Lenders to make
Loans hereunder shall not become effective until the date (which shall not be
later than November 15, 2011) (the “Closing Date”) on which each of the
following conditions shall be satisfied to the satisfaction of the
Administrative Agent (or waived in accordance with Section 9.02):
     (a) Executed Counterparts of this Agreement. The Administrative Agent shall
have received from each of the Company, the Lenders and the Administrative Agent
a counterpart of this Agreement signed on behalf of such party (or written
evidence satisfactory to the Administrative Agent, which may include telecopy or
electronic transmission of a signed signature page to this Agreement, that such
party has signed a counterpart of this Agreement).
     (b) Effectiveness of Other Credit Agreement. The Administrative Agent shall
have received evidence that the Other Credit Agreement shall have become
effective to the extent provided therein concurrently with the effectiveness of
this Agreement.
     (c) Corporate Documents; Incumbency Certificates. The Administrative Agent
shall have received such documents and certificates as the Administrative Agent
may reasonably request relating to the organization, existence and good standing
of the Loan Parties, the authorization of the Transactions and any other legal
matters relating to the Loan Parties, the Loan Documents or the Transactions,
all in form and substance satisfactory to the Administrative Agent.
     (d) Officer’s Certificate. Each of the conditions set forth in paragraphs
(a) and (b) of Section 4.02 (but without regard to the second parenthetical
clause set forth in
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 48 -

Section 4.02(a)) shall be satisfied as of the Closing Date, and the
Administrative Agent shall have received a certificate, dated the Closing Date
and signed by a Responsible Officer, confirming compliance with such conditions.
     (e) Opinion of Counsel to Company. The Administrative Agent shall have
received one or more favorable written opinions (addressed to the Administrative
Agent and the Lenders and dated the Closing Date) of counsel to the Company
(which may include the general counsel or other internal counsel of the Company
satisfactory to the Administrative Agent), in form and substance reasonably
satisfactory to the Agents (and the Company hereby instructs such counsel to
deliver such opinion(s)).
     (f) Opinion of Special New York Counsel to Administrative Agent. The
Administrative Agent shall have received an opinion (addressed to the
Administrative Agent and the Lenders and dated the Closing Date) of Milbank,
Tweed, Hadley & McCloy LLP, special New York counsel to JPMCB as Administrative
Agent, in form and substance satisfactory to the Agents (and JPMCB hereby
instructs such counsel to deliver such opinion).
     (g) Repayment of Amounts under Existing Credit Agreements. The
Administrative Agent shall have received evidence that (i) the principal of and
interest on outstanding loans, and all accrued fees and all other amounts owing,
under the Existing Credit Agreements shall have been (or shall be
simultaneously) paid in full, (ii) all commitments to extend credit thereunder
shall have been terminated and (iii) each Letter of Credit outstanding under
(and as defined in) the Existing Chartis Letter of Credit Agreement that is not
an Existing Letter of Credit deemed issued under the Other Credit Agreement
shall have been cancelled and surrendered to the applicable Several L/C Agent
under (and as defined in) the Existing Chartis Letter of Credit Agreement (or
arrangements shall have been made for such cancellation and/or surrender
satisfactory to such Several L/C Agent); and, by its execution of this
Agreement, each Lender that is party to an Existing Credit Agreement hereby
waives any prior notice requirement with respect to any prepayment of amounts
and/or termination of commitments under such Existing Credit Agreement
contemplated by this paragraph (g), which payments and termination will be
effective as of the Closing Date.
     (h) Fees and Expenses. The Company shall have paid to the Administrative
Agent for the account of the respective person or persons entitled thereto all
such fees and expenses as it shall have agreed in writing to pay to the Agents,
the Lenders and the Joint Lead Arrangers in connection herewith (including the
reasonable fees and expenses of Milbank, Tweed, Hadley & McCloy LLP, special New
York counsel to the Administrative Agent) that are due and payable on or prior
to the Closing Date (and, with respect to such expenses, for which invoices have
been presented to the Company prior to the Closing Date).
     (i) Other Documents. The Administrative Agent shall have received such
other documents as are customary for transactions of this type as the
Administrative Agent may reasonably request.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 49 -

          The Administrative Agent shall notify the Company and the Lenders of
the Closing Date, and such notice shall be conclusive and binding.
          SECTION 4.02. Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Borrowing is subject to the satisfaction of the
following conditions (in addition to the satisfaction of the conditions under
Section 4.01 in the case of the initial Borrowing hereunder):
     (a) the representations and warranties of the Company and each Subsidiary
Borrower (if any) set forth in this Agreement and the other Loan Documents
(excluding, except in the case of any Borrowing on the Closing Date, those
representations and warranties contained in Section 3.05(b) (but only as to
clauses (a) and (b) of the definition of “Material Adverse Change”) and
Section 3.06(a) and (c)) shall be true and correct in all material respects (or,
in the case of any such representations and warranties qualified as to
materiality, in all respects) on and as of the date of such Borrowing (or, if
any such representation or warranty is expressly stated to have been made as of
a specified date, as of such specified date); and
     (b) at the time of and immediately after giving effect to such Borrowing,
no Default shall have occurred and be continuing.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Company on the date thereof as to the matters specified in clauses (a) and
(b) of the preceding sentence and (if applicable) by the applicable Subsidiary
Borrower of its representations and warranties set forth in Section 3.14.
ARTICLE V
AFFIRMATIVE COVENANTS
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full, the Company covenants and agrees with the Lenders that:
          SECTION 5.01. Financial Statements and Other Information. The Company
will furnish to the Administrative Agent (which shall promptly provide to each
Lender):
     (a) within 90 days after the end of each fiscal year of the Company (or, if
earlier, within five Business Days after the Company shall have filed such
financial statements with the SEC), the audited consolidated balance sheets and
related audited consolidated statements of operations, stockholders’ equity and
cash flows of the Company and its Subsidiaries, in each case as of the end of
and for such fiscal year, setting forth in each case in comparative form the
figures for (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all reported on by PricewaterhouseCoopers LLP or other
independent public accountants of recognized national standing in an unqualified
audit report to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 50 -

results of operations of the Company and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
     (b) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Company (or, if earlier, within five Business Days
after the Company shall have filed such financial statements with the SEC), the
unaudited consolidated balance sheets and related unaudited statements of
operations, stockholders’ equity and cash flows of the Company and its
Subsidiaries, in each case as of the end of and for such fiscal quarter, setting
forth in each case in comparative form the figures for (or, in the case of the
balance sheet, as of the end of) the corresponding period or periods of the
previous fiscal year, in each case certified by a Financial Officer as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;
     (c) (I) concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Financial Officer in form
reasonably satisfactory to the Administrative Agent (i) certifying that no
Default has occurred or, if such a Default has occurred, specifying the nature
and extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (ii) setting forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating compliance with the
covenants contained in Section 6.05 (and, if relevant, providing the information
contemplated in the parenthetical clause of Section 6.05(a)) and (II) within
five Business Days of any delivery of financial statements under paragraph
(a) or (b) above, a certificate of a Financial Officer in form reasonably
satisfactory to the Administrative Agent specifying any changes to the list of
Designated Subsidiaries, Qualified Subsidiaries and Specified Subsidiaries as of
the last day of the fiscal period to which such financial statements relate;
     (d) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Company or any Subsidiary with the SEC, any Governmental Authority succeeding to
any or all of the functions of the SEC or any U.S. national securities exchange,
or distributed to its shareholders generally, as the case may be; and
     (e) promptly, such additional information regarding the business, financial
or corporate affairs of the Company or any Designated Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.
          Documents required to be delivered pursuant to Section 5.01(a), (b) or
(d) (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically by posting on an Internet website,
and, if so delivered, shall be deemed to have been furnished by the Company to
the Administrative Agent (and by the Administrative Agent to the Lenders) on the
date (i) on which such materials are publicly available as posted on the
Electronic Data Gathering, Analysis and Retrieval system (EDGAR) or (ii) on
which such
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 51 -

documents are posted on the Company’s behalf on an Internet or intranet website,
if any, to which each Lender and the Administrative Agent have access without
charge (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (A) the Company shall deliver paper copies
of such documents to the Administrative Agent or any Lender upon its request to
the Company to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) the Company shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents delivered
pursuant to Section 5.01(a) or (b) and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Company with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
          SECTION 5.02. Notices of Material Events. The Company will furnish to
the Administrative Agent (which shall promptly provide to each Lender) prompt
written notice of the following :
     (a) any occurrence of any Default;
     (b) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$500,000,000; or
     (c) any change in the Company’s Index Debt Ratings from S&P and Moody’s, or
the placement by S&P or Moody’s of the Company on a “CreditWatch” or “WatchList”
or any similar list, in each case with negative implications, or its cessation
of, or its intent to cease, rating the Company’s debt.
Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.
          SECTION 5.03. Existence; Conduct of Business. The Company will, and
will cause each of its Designated Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect (a) its
legal existence and (b) the rights, licenses, permits, privileges and franchises
material to the conduct of its business, other than, in the case of clause (b),
the loss of which could not reasonably be expected to result in a Material
Adverse Change; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution (i) permitted under Section 6.02 or
(ii) of any SPV that is a Designated Subsidiary.
          SECTION 5.04. Payment of Obligations. The Company will, and will cause
each of its Designated Subsidiaries to, pay, before the same shall become
delinquent or in default, its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected to result in a Material Adverse Change,
except where (a) the validity or amount thereof is being
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 52 -

contested in good faith by appropriate proceedings, (b) the Company or such
Designated Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or SAP, as applicable, and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Change; provided that, for avoidance of doubt, solely with
respect to Taxes, an obligation shall be considered to be delinquent or in
default for purposes of this Section only if there has first been a notice and
demand therefor (as defined in section 6303 of the Code and similar provisions
of Law) by a tax authority.
          SECTION 5.05. Maintenance of Properties. The Company will, and will
cause each of its Designated Subsidiaries to, keep and maintain all property
material to the conduct of its business in good working order and condition
(ordinary wear and tear excepted) and make all necessary repairs thereto and
renewals and replacements thereof, except, in each case, to the extent that
failure to do so could not be reasonably expected to result in a Material
Adverse Change.
          SECTION 5.06. Books and Records. The Company will, and will cause each
of its Designated Subsidiaries to, maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP or SAP, as
applicable, consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Company or such Designated
Subsidiary, as the case may be.
          SECTION 5.07. Inspection Rights. The Company will, and will cause each
of its Designated Subsidiaries to, permit any representatives designated by any
Agent and/or any Joint Lead Arranger and (at any time a Default exists) any
representatives reasonably designated by any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and other records reasonably requested (other than information subject
to confidentiality restrictions, insurance records and customer-related
information), and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested. The Company shall pay the reasonable costs and expenses
of any such visit or inspection, but only if a Default exists at the time
thereof or is discovered as a result thereof (provided that the Company shall
have no responsibility for any such costs and expenses under any other
circumstance).
          SECTION 5.08. Compliance with Laws and Contractual Obligations. The
Company will, and will cause each of its Designated Subsidiaries to, comply with
all Laws and orders of any Governmental Authority applicable to it or its
property (including Environmental Laws) and all Contractual Obligations binding
upon it or its property, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change.
          SECTION 5.09. Insurance. The Company will, and will cause each of its
Designated Subsidiaries to, maintain with financially sound and reputable
insurance companies that are not Affiliates of the Company insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried under
similar circumstances by such other Persons.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 53 -

          SECTION 5.10. Use of Proceeds. The proceeds of the Loans will be used
for general corporate purposes of the Company and its Subsidiaries not in
contravention of any Law or any Loan Document.
ARTICLE VI
NEGATIVE COVENANTS
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full, the Company covenants and agrees with the Lenders that:
          SECTION 6.01. Liens. The Company will not, nor will it cause or permit
any of its Qualified Subsidiaries to, create, incur, assume or permit to exist
any Lien on any property or asset now owned or hereafter acquired by it, or
assign or sell any income or revenues (including accounts receivable) or rights
in respect of any thereof, except:
     (a) (i) Liens of the Company existing on the date hereof; and (ii) Liens of
a Qualified Subsidiary existing on the date such Qualified Subsidiary first
becomes a Qualified Subsidiary, and, if any Qualified Subsidiary ceases to be a
Qualified Subsidiary and is subsequently redesignated as a Qualified Subsidiary,
Liens of such Qualified Subsidiary as of the date of such redesignation;
provided that, in each case, such Liens (A) shall secure only those obligations
that they secure on the relevant date and extensions, renewals, exchanges and
replacements thereof permitted hereunder and (B) shall not apply to any property
of the Company or any Subsidiary other than the property thereof covered by such
Liens on the relevant date;
     (b) any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Qualified Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition,
(ii) such Lien does not apply to any other property or assets of the Company or
any Subsidiary and (iii) such Lien secures only those obligations that it
secures on the date of such acquisition;
     (c) Liens for taxes, assessments and governmental charges not yet due or
that are being contested in compliance with Section 5.04;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business and securing
obligations that are not due and payable or that are being contested in
compliance with Section 5.04;
     (e) pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security Laws;
     (f) deposits to secure the performance of bids, trade contracts (other than
for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 54 -

     (g) zoning restrictions, easements, rights-of-way, restrictions on use of
real property and other similar encumbrances incurred in the ordinary course of
business that, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Company or any Qualified
Subsidiary;
     (h) Liens arising in the ordinary course of business on operating accounts
(including deposit accounts and any related securities accounts) maintained by
the Company or any Qualified Subsidiary in the ordinary course of business,
including bankers’ Liens and rights of setoff arising in connection therewith;
     (i) judgment Liens securing judgments not constituting an Event of Default
under Article VII;
     (j) Liens securing Swap Contracts for the purpose of hedging or mitigating
risks to which the Company or any Qualified Subsidiary is exposed in the normal
conduct of their business or management of their assets or liabilities;
     (k) (i) Liens on (A) Equity Interests of ILFC, Maiden Lane II LLC and
Maiden Lane III LLC, (B) the proceeds thereof and distributions thereon and
(C) contracts with respect to the sale or other disposition of any of the
foregoing, in each case, in favor of AIA Aurora LLC and AM Holdings LLC
(formerly, ALICO Holdings LLC) (the “SPVs”) securing intercompany loans by the
SPVs to the Company and (ii) any other Liens incurred pursuant to the
Recapitalization Documents and the transactions contemplated thereby;
     (l) Liens arising out of deposits of cash or securities into collateral
trusts or reinsurance trusts with ceding companies, insurance regulators or as
otherwise incurred in the ordinary course of business of the Company and any
Qualified Subsidiary;
     (m) Liens on assets acquired, constructed or improved by the Company or any
Qualified Subsidiary; provided that (i) such Liens and the Indebtedness secured
thereby are incurred prior to or within 360 days after such acquisition or the
completion of such construction or improvement, (ii) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
assets and (iii) such Liens shall not apply to any other property or assets of
such Person;
     (n) purchase money security interests in real property, improvements
thereto or equipment hereafter acquired (or, in the case of improvements
constructed) by the Company or any Qualified Subsidiary; provided that (i) such
security interests secure Excluded Indebtedness, (ii) such security interests
are incurred, and the Indebtedness secured thereby is created, within 90 days
after such acquisition (or construction), (iii) the Indebtedness secured thereby
does not exceed the lesser of the cost or the fair market value of such real
property, improvements or equipment at the time of such acquisition (or
construction) or (iv) such security interests do not apply to any other property
or assets of the Company or any Subsidiary;
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 55 -

     (o) Liens not otherwise permitted by this Section arising in the ordinary
course of the business of the Company or any Qualified Subsidiary that do not
secure any Indebtedness other than Excluded Indebtedness;
     (p) Liens arising out of obligations (i) to return collateral consisting of
cash or securities arising out of or in connection with the lending of the same
or substantially similar securities or (ii) to purchase securities arising out
of or in connection with the sale of the same or substantially similar
securities, in each case in the ordinary course of the business of such
Qualified Subsidiary, in each case consistent with past practice;
     (q) Liens on securitized assets (including notes or accounts receivable) in
connection with securitizations of such assets entered into in connection with
the normal conduct of their business or management of their assets or
liabilities;
     (r) Liens securing obligations in respect of letters of credit issued on
behalf of any Insurance Subsidiary for insurance regulatory or reinsurance
purposes;
     (s) Liens securing obligations in connection with ordinary course operation
of the affordable housing business of SAFG Retirement Services, Inc. and its
subsidiaries;
     (t) Liens on the Equity Interests of direct subsidiaries of AGC Life
Insurance Company;
     (u) Liens on intercompany Indebtedness (including Guarantees) incurred in
connection with the winding down of AIG Financial Products Corp. and its
Subsidiaries and Liens on intercompany Indebtedness of any Qualified Subsidiary
owed to the Company;
     (v) Liens incurred pursuant to the Loan Documents;
     (w) Liens securing Excluded Indebtedness; and
     (x) Liens on any assets as security required by applicable Law as a
condition to the transaction of any business.
          SECTION 6.02. Fundamental Changes. The Company will not, nor will it
cause or permit any of its Specified Subsidiaries to, merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or sell, transfer, lease or otherwise dispose of (in one transaction or
in a series of transactions) all or substantially all of its assets, or all or
substantially all of the Equity Interests of any of its Specified Subsidiaries
(in each case, whether now owned or hereafter acquired), or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default has occurred and is continuing:
     (i) any Specified Subsidiary may merge with or into the Company; provided
that the Company shall be the surviving entity;
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 56 -

     (ii) any Subsidiary Borrower may merge with or into any other Subsidiary;
provided that such Subsidiary Borrower shall be the surviving entity;
     (iii) any other Specified Subsidiary may merge with or into any other
Subsidiary; provided that the surviving entity shall be deemed to be a Specified
Subsidiary; and
     (iv) any Specified Subsidiary may sell, transfer, lease or otherwise
dispose of its assets to the Company or to another Specified Subsidiary.
          SECTION 6.03. Lines of Business. The Company will not, nor will it
cause or permit any of its Designated Subsidiaries to, engage to any material
extent in any business other than the businesses of the type conducted by the
Company and its Designated Subsidiaries on the date hereof and business
activities reasonably related or incidental thereto (including any new insurance
and reinsurance businesses by any Insurance Subsidiary in the ordinary course of
its business).
          SECTION 6.04. Transactions with Affiliates. The Company will not, nor
will it cause or permit any of its Designated Subsidiaries to, sell or transfer
any property or assets to, or purchase or acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except that: (a) the Company or any Designated Subsidiary may engage in any such
transactions on terms and conditions not less favorable to the Company or such
Designated Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties; and (b) the Company or any Designated Subsidiary may
engage in any such transactions with any Subsidiary (but not involving any
Affiliate that is not a Subsidiary).
          SECTION 6.05. Financial Covenants.
          (a) Consolidated Net Worth. The Company will not permit Consolidated
Net Worth at any time to be less than $59,600,000,000 (minus the net loss (if
any) recognized by the Company in connection with the sale by the Company or any
Subsidiary of the Equity Interests or assets of ILFC or Nan Shan Life Insurance
Company, Limited, in each case, in the amount disclosed by the Company in its
consolidated financial statements for the fiscal period in which such sale is
consummated delivered pursuant to Section 5.01 (or otherwise disclosed by the
Company in a filing with the SEC delivered pursuant to Section 5.01) and
certified by a Financial Officer in the certificate delivered pursuant to
Section 5.01(c) for such fiscal period).
          (b) Consolidated Total Debt to Consolidated Total Capitalization. The
Company will not permit Consolidated Total Debt at any time to exceed 35% of
Consolidated Total Capitalization.
          (c) Consolidated Priority Debt to Consolidated Total Capitalization.
The Company will not permit Consolidated Priority Debt at any time to exceed
1.5% of Consolidated Total Capitalization.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 57 -

ARTICLE VII
EVENTS OF DEFAULT
          If any of the following events (“Events of Default”) shall occur:
     (a) the Company or any Subsidiary Borrower shall fail to pay any principal
of any Loan when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or by acceleration or
otherwise;
     (b) the Company or any Subsidiary Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) due under any Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of four or more Business Days;
     (c) any representation or warranty made or deemed made by or on behalf of
the Company or any other Loan Party in or in connection with any Loan Document
or any amendment or modification thereof, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document or any amendment or modification hereof or thereof, shall prove to
have been incorrect in any material respect when made, deemed made or furnished;
     (d) (i) any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Sections 5.02(a), 5.03(a) and 5.10 and in
Article VI; (ii) any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Sections 5.02(b) and 5.02(c) and such
failure shall continue unremedied for a period of three or more Business Days;
or (iii) any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.07 and such failure shall continue
unremedied for a period of five or more Business Days after notice thereof from
the Administrative Agent to the Company (given at the request of any Lender);
     (e) any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article) and such failure shall continue
unremedied for a period of 30 or more days after notice thereof from the
Administrative Agent to the Company (given at the request of any Lender);
     (f) (i) the Company or any of its Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(beyond any applicable grace period expressly set forth in the governing
documents); or (ii) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity; provided that this
subclause (ii) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness;
     (g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Designated Subsidiary or its debts, or of a
substantial part of its assets,
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 58 -

under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar Law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Company or any Designated Subsidiary or for a substantial part of the assets of
the Company or any Designated Subsidiary, and, in any such case, such proceeding
or petition shall continue undismissed for a period of 60 or more days or an
order or decree approving or ordering any of the foregoing shall be entered;
     (h) the Company or any Designated Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar Law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Designated Subsidiary or for a
substantial part of the assets of the Company or any Designated Subsidiary, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors, (vi) become unable, admit in writing its inability or fail generally
to pay its debts as they become due or (vii) take any action for the purpose of
effecting any of the foregoing;
     (i) one or more judgments shall be rendered against the Company and/or its
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Company or any Subsidiary to enforce
any such judgment, and such judgment and/or judgments either is or are, as
applicable, for (i) the payment of money in an aggregate amount in excess of
$750,000,000 (or its equivalent in any other currency) or (ii) injunctive relief
and could reasonably be expected to result in a Material Adverse Change;
     (j) an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Change;
     (k) at any time a Subsidiary Borrower shall be party to this Agreement, the
guarantee of the Company under Article X shall cease to be in full force and
effect (other than in accordance with its terms), or the Company shall deny in
writing that it has any liability under such guarantee;
     (l) there shall have occurred a Change in Control; or
     (m) an “Event of Default” shall occur or be continuing under the Other
Credit Agreement;
then, and in every such event (other than an event with respect to the Company
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event,
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 59 -

the Administrative Agent may, and at the request of the Required Lenders shall,
by notice to the Company, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Company and the Subsidiary Borrowers accrued hereunder, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Loan Parties,
anything contained herein to the contrary notwithstanding; and in case of any
event with respect to the Company described in clause (g) or (h) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Company and the Subsidiary Borrowers accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Loan Parties,
anything contained herein to the contrary notwithstanding.
ARTICLE VIII
ADMINISTRATIVE AGENT
          Each of the Lenders hereby irrevocably appoints the Administrative
Agent as its agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.
          The Person serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrowers or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders and (c) except as expressly set
forth herein and in the other Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any Borrower or any of its Subsidiaries that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders or in the absence of its own gross negligence or wilful
misconduct. The Administrative Agent shall be deemed not to
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 60 -

have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by the Borrowers or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for any Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank, in each case with a combined capital
and surplus of at least $500,000,000. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent and the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Company to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Company and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 61 -

and Section 9.03 shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Administrative
Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
          In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise: (a) to
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent under
Sections 2.04 and 9.03) allowed in such judicial proceeding; and (b) to collect
and receive any monies or other property payable or deliverable on any such
claims and to distribute the same; and any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.04
and 9.03. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
          Notwithstanding anything to the contrary contained herein, the Joint
Lead Arrangers, the Syndication Agent and the Co-Documentation Agents named on
the cover page of this Agreement shall not have any duties or liabilities under
this Agreement (except in their capacity, if any, as Lenders).
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 62 -

ARTICLE IX
MISCELLANEOUS
          SECTION 9.01. Notices.
          (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, to
the applicable address or telecopier number for the applicable Person in
Schedule 9.01.
          (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Company may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          (c) Change of Address, Etc. Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.
          SECTION 9.02. Waivers; Amendments.
          (a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
          (b) Amendments. Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Loan Parties and the Required Lenders or by the Loan
Parties and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall:
     (i) increase the Commitment of any Lender without the written consent of
such Lender;
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 63 -

     (ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender directly and adversely affected thereby (provided that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the applicable Borrower to pay
interest at the Default Rate);
     (iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly and adversely affected thereby;
     (iv) change Section 2.15(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender;
     (v) change any of the provisions of this Section or the definition of the
term “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or
     (vi) release the Company from its guarantee obligations under Article X,
without the written consent of each Lender;
and provided further that no such agreement shall (A) amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder or amend,
modify or waive any provision of Section 2.18 without the prior written consent
of the Administrative Agent or (B) amend, modify or otherwise affect the rights
or duties of any other Agent hereunder without the prior written consent of such
other Agent.
          SECTION 9.03. Expenses; Indemnity; Damage Waiver.
          (a) Costs and Expenses. The Company agrees to pay or reimburse (i) all
reasonable out-of-pocket expenses incurred by the Agents, the Joint Lead
Arrangers and their respective Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated); and (ii) all out-of-pocket expenses incurred by any Agent or any
Lender, including the fees, charges and disbursements of any counsel for any
Agent or any Lender, in connection with the enforcement or protection of its
rights in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or in connection with the Loans made hereunder,
including in connection with any workout, restructuring or negotiations in
respect thereof, including in each case the fees, charges and disbursements of
counsel, accountants, financial advisors and other experts engaged by the Agents
or the Required Lenders (including the
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 64 -

allocated fees of in-house counsel). This Section shall not apply with respect
to Taxes other than any Taxes that represent losses or damages arising from any
non-Tax claim.
          (b) Indemnification by Company. The Company agrees to indemnify each
Agent, each Joint Lead Arranger and each Lender, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use or intended use of
the proceeds therefrom or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto (and regardless of whether such matter is initiated by a third
party, the Company or any of its Subsidiaries); provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(x) the gross negligence, bad faith or wilful misconduct of such Indemnitee or
(y) any action, suit, proceeding or claim solely among Indemnitees that does not
involve an act or omission of the Company or any of its Subsidiaries, other than
any such action, suit, proceeding or claim against the Administrative Agent, the
Syndication Agent, any Co-Documentation Agent or any Joint Lead Arranger in its
capacity, or in fulfilling its role, as Administrative Agent, Syndication Agent,
Co-Documentation Agent or Joint Lead Arranger under this Agreement. This Section
shall not apply with respect to Taxes other than any Taxes that represent losses
or damages arising from any non-Tax claim.
          (c) Reimbursement by Lenders. To the extent that the Company fails to
pay any amount required to be paid by it to any Agent under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to such Agent such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent in its capacity as such.
          (d) Waiver of Consequential Damages, Etc. To the extent permitted by
applicable Law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or the
use or the intended use of the proceeds thereof.
          (e) Use of Information. No Person indemnified under paragraph (b) of
this Section shall be liable for any damages arising from the use by others of
any information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement other than
for direct or actual damages resulting from the gross
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 65 -

negligence or wilful misconduct of such indemnified Person as determined by a
final and nonappealable judgment of a court of competent jurisdiction.
          (f) Payments. All amounts due under this Section shall be payable
promptly after written demand therefor.
          SECTION 9.04. Successors and Assigns.
          (a) Assignments Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) no Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by any Loan Party without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Agents, the Lenders and the Joint Lead Arrangers) any legal or equitable
right, remedy or claim under or by reason of this Agreement or the other Loan
Documents.
          (b) Assignments by Lenders. (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:
     (A) the Company; provided that no consent of the Company shall be required
for an assignment to (I) a Lender, an Affiliate of a Lender or an Approved Fund
or (II) if an Event of Default has occurred and is continuing, any other
assignee; and provided, further, that the Company shall be deemed to have
consented to any such assignment requiring its consent under this clause
(A) unless it shall object thereto by written notice to the Administrative Agent
within 15 Business Days after having received written notice thereof; and
     (B) the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund.
     (ii) Assignments shall be subject to the following conditions:
     (A) except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Company (except if an Event of Default has occurred and is continuing) and the
Administrative Agent otherwise consent (which consent shall not be unreasonably
withheld);
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 66 -

     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable Laws, including Federal and state securities Laws; and
     (E) no such assignment shall be made to (I) the Company or any of the
Company’s Affiliates or Subsidiaries, (II) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this subclause (II) or
(III) a natural person or a corporation, limited liability company, trust or
other entity owned, operated or established for the primary benefit of a natural
person and/or family members or relatives of such person.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.12, 2.13, 2.14 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
          (iv) Maintenance of Register by Administrative Agent. The
Administrative Agent, acting for this purpose as a non-fiduciary agent of the
Loan Parties, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Loan Parties, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by any
Loan Party and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 67 -

          (v) Effectiveness of Assignments. Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.04(b), 2.15(e) or 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
          (c) Participations. Any Lender may, without the consent of the Company
or the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Company, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. The Company agrees that each Participant shall be
entitled to the benefits of Sections 2.12, 2.13 and 2.14 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) shall be
subject to the requirements and limitations therein, including the requirements
under Section 2.14(f) (it being understood that the documentation required under
Section 2.14(f) shall be delivered to the participating Lender); (B) agrees to
be subject to the provisions of Sections 2.15 and 2.16 as if it were an assignee
under paragraph (b) of this Section; and (C) shall not be entitled to receive
any greater payment under Section 2.12 or 2.14, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. To the extent permitted by Law, each Participant also
shall be entitled to the benefits of Section 9.09 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.15(d) as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitment, Loan,
promissory note or other obligations under any
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 68 -

Loan Document) except if additional payments under Sections 2.12 and 2.14 are
requested with respect to such Participant and except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, promissory note
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
          (d) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any such pledge or assignment to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such assignee for such Lender as a party hereto.
          SECTION 9.05. Survival. All representations and warranties made by the
Loan Parties herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making by the
Lenders of any Loans, regardless of any investigation made by or on behalf of
any Lender and notwithstanding that the Administrative Agent or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement or any other
Loan Document is outstanding and unpaid and so long as the Commitments have not
expired or been terminated. The provisions of Sections 2.12, 2.13, 2.14 and 9.03
and Article VIII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, any assignment of
rights by, or replacement of, a Lender, the expiration or termination of the
Commitments, the repayment, satisfaction or discharge of all Obligations under
the Loan Documents, the invalidity or unenforceability of any term or provision
of any Loan Document or any investigation made by or on behalf of any Lender.
          SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract between and among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page to this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 69 -

          SECTION 9.07. Severability. If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
          SECTION 9.08. Payments Set Aside. To the extent that any payment by or
on behalf of any Loan Party is made to the Administrative Agent or any Lender,
or the Administrative Agent or any Lender exercises its right of setoff, and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Effective Rate from time to time in effect. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.
          SECTION 9.09. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and its Affiliates are authorized at any
time and from time to time, to the fullest extent permitted by Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender and its Affiliates to or for the credit or the account of any Loan Party
against any and all of the obligations of such Loan Party hereunder and under
the other Loan Documents, irrespective of whether or not such Lender shall have
made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have. Each Lender agrees to notify the Company and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
          SECTION 9.10. Governing Law; Jurisdiction; Consent to Service of
Process.
          (a) Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York.
          (b) Submission to Jurisdiction. Each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 70 -

Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by Law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
Nothing in this Agreement shall affect any right that the Administrative Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against any Loan Party or its properties in the courts of any
jurisdiction.
          (c) Waiver of Venue. Each Loan Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by Law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
          (d) Service of Process. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by Law.
          SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          SECTION 9.12. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 9.13. Confidentiality. Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ Related Parties (it being understood
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 71 -

that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or
quasi-regulatory authority (such as the NAIC), (c) to the extent required by any
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement in
writing containing provisions substantially the same as those of this paragraph
and for the benefit of the Loan Parties, to (i) any assignee of or Participant
in, or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective party (or its
Related Parties) to any swap, derivative other transaction under which payments
are to be made by reference to any Borrower and its obligations, this Agreement
or payments hereunder, (g) with the consent of the Company or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this paragraph or (ii) becomes available to the Administrative Agent
or any Lender on a nonconfidential basis from a source other than the Company.
In the event that the Administrative Agent or any Lender becomes legally
compelled to disclose any confidential Information pursuant to clause (c) of
this Section, the Administrative Agent or such Lender shall, to the extent
permitted by Law, give prompt written notice of that fact to the Company prior
to the disclosure, and in the event that the Company shall advise the
Administrative Agent or such Lender that it will seek an appropriate remedy to
prevent or limit such disclosure, the Administrative Agent or such Lender, as
applicable, shall cooperate reasonably (at the expense of the Company) with the
Company in seeking such remedy. For the purposes of this Section, “Information”
means all information received from the Company relating to the Company, its
Subsidiaries or their business, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Company; provided that, in the case of written
information received from the Company after the date hereof, such information is
clearly identified at or prior to the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
          EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS SECTION)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
          ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 72 -

PUBLIC INFORMATION ABOUT THE COMPANY AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE COMPANY AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
          SECTION 9.14. USA PATRIOT Act. Each Lender hereby notifies the Loan
Parties that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)), such Lender may be required
to obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with said Act.
          SECTION 9.15. No Advisory or Fiduciary Relationships. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Loan Party acknowledges and agrees that: (a) (i) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Lenders and the Joint Lead Arrangers are arm’s-length
commercial transactions between the Company and its Affiliates, on the one hand,
and the Administrative Agent, the Lenders and the Joint Lead Arrangers, on the
other hand, (ii) each Loan Party has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(iii) each Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b) (i) the Administrative Agent, the Lenders and the
Joint Lead Arrangers each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Company or
any of its Affiliates, or any other Person and (ii) none of the Administrative
Agent, the Lenders and the Joint Lead Arrangers has any obligation to the
Company or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, the Lenders and the Joint Lead
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company and
its Affiliates, and none of the Administrative Agent, the Lenders and Joint Lead
Arrangers has any obligation to disclose any of such interests to the Company or
its Affiliates. To the fullest extent permitted by Law, each Loan Party hereby
waives and releases any claims that it may have against the Administrative
Agent, the Lenders and the Joint Lead Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
ARTICLE X
GUARANTEE
          SECTION 10.01. Guarantee. The Company hereby guarantees to each Lender
and the Administrative Agent and their respective successors and assigns the
prompt payment in
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 73 -

full when due (whether at stated maturity, by acceleration or otherwise) of the
Obligations of each Subsidiary Borrower strictly in accordance with the terms
thereof (such obligations being herein collectively called the “Guaranteed
Obligations”). The Company hereby further agrees that if any Subsidiary Borrower
shall fail to pay in full when due (whether at stated maturity, by acceleration
or otherwise) any of the Guaranteed Obligations of such Subsidiary Borrower, the
Company will promptly pay the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of such
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.
          SECTION 10.02. Obligations Unconditional. The obligations of the
Company under Section 10.01 are absolute, irrevocable and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of the Subsidiary Borrowers under this Agreement or any other
agreement or instrument referred to herein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, to the fullest extent permitted by applicable Law,
irrespective of any Law of any jurisdiction or any other event affecting any
term of any Guaranteed Obligation or any other circumstance whatsoever that
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, it being the intent of this Article that the obligations of the
Company hereunder shall be absolute and unconditional under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not alter or
impair the liability of the Company hereunder, which shall remain absolute and
unconditional as described above:
     (i) at any time or from time to time, without notice to the Company, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
     (ii) any of the acts mentioned in any of the provisions of this Agreement
or any other agreement or instrument referred to herein shall be done or
omitted; or
     (iii) the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under this Agreement or any
other agreement or instrument referred to herein shall be waived or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with.
The Company hereby expressly waives diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against any
Subsidiary Borrower under this Agreement or any other agreement or instrument
referred to herein, or against any other Person under any other guarantee of, or
security for, any of the Guaranteed Obligations.
          SECTION 10.03. Reinstatement. The obligations of the Company under
this Article shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Subsidiary Borrower in respect of the
Guaranteed Obligations is rescinded or
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



- 74 -

must be otherwise restored by any holder of any of the Guaranteed Obligations,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise, and each Guarantor agrees that it will indemnify the Administrative
Agent and each Lender on demand for all reasonable costs and expenses (including
fees of counsel) incurred by the Administrative Agent or such Lender in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar Law.
          SECTION 10.04. Subrogation. The Company hereby agrees that, until the
payment and satisfaction in full of all Guaranteed Obligations and the
expiration and termination of the Commitments of the Lenders under this
Agreement, it shall not exercise any right or remedy arising by reason of any
performance by it of its guarantee in Section 10.01, whether by subrogation or
otherwise, against any Subsidiary Borrower or any other guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
          SECTION 10.05. Remedies. The Company agrees that, as between the
Company and the Lenders, the obligations of any Subsidiary Borrower under this
Agreement may be declared to be forthwith due and payable as provided in
Article VII (and shall be deemed to have become automatically due and payable in
the circumstances provided in Article VII) for purposes of Section 10.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against such Subsidiary Borrower and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by such Subsidiary Borrower)
shall forthwith become due and payable by the Company for purposes of
Section 10.01.
          SECTION 10.06. Continuing Guarantee. The guarantee in this Article is
a continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.
364-Day Credit Agreement



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            AMERICAN INTERNATIONAL GROUP, INC.
      By   /s/ Brian T. Schreiber         Name:   Brian T. Schreiber       
Title:   Executive Vice President and Treasurer        U.S. Federal Tax
Identification No.: 13-2592361  

364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



SUBSIDIARY BORROWERS
[NONE AS OF THE DATE HEREOF]
364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



            LENDERS

JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent
      By   /s/ Melvin D. Jackson         Name:   Melvin D. Jackson       
Title:   Vice President   

364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.,
as a Lender and Syndication Agent
      By   /s/ Peter C. Bickford         Name:   Peter C. Bickford       
Title:   Vice President and Managing Director     

364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANCO SANTANDER, S.A., NEW YORK BRANCH
      By   /s/ Jorge Saavedra         Name:   Jorge Saavedra        Title:  
Executive Director              By   /s/ Sen Louie         Name:   Sen Louie   
    Title:   Vice President     

364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC
      By   /s/ Michael Mozer         Name:   Michael Mozer        Title:   Vice
President     

364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS
      By   /s/ Joseph M. Malley         Name:   Joseph M. Malley        Title:  
Managing Director              By   /s/ Riad Jafarov         Name:   Riad
Jafarov        Title:   Vice President     

364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE AG, NEW YORK BRANCH
      By   /s/ Jay Chall         Name:   Jay Chall        Title:   Director     
        By   /s/ Karl Studer         Name:   Karl Studer        Title:  
Director     

364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH
      By   /s/ John S. McGill         Name:   John S. McGill        Title:  
Director              By   /s/ Virginia Cosenza         Name:   Virginia
Cosenza        Title:   Vice President     

364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS BANK USA
      By   /s/ Mark Walton         Name:   Mark Walton        Title:  
Authorized Signatory     

364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



            MIHI LLC
      By   /s/ Stephen Mehos         Name:   Stephen Mehos        Title:  
Authorized Signatory              By   /s/ Doug Parris         Name:   Doug
Parris        Title:   Authorized Signatory     

364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK, N.A.
      By   /s/ Michael King         Name:   Michael King        Title:  
Authorized Signatory     

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA
      By   /s/ Jason Hare         Name:   Jason Hare        Title:   Authorized
Signatory     

364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



            STANDARD CHARTERED BANK
      By   /s/ Adam Popat         Name:   Adam Popat        Title:   Director   
          By   /s/ Robert K. Reddington         Name:   Robert K. Reddington   
    Title:   Credit Documentation Manager Credit Documentation Unit, WB Legal-
Americas      
                     

364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND PLC
      By   /s/ George J. Urban         Name:   George J. Urban        Title:  
Vice President     

364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC
      By   /s/ Irja R. Otsa         Name:   Irja R. Otsa        Title:  
Associate Director              By   /s/ Joselin Fernandes         Name:  
Joselin Fernandes        Title:   Associate Director     

364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION
      By   /s/ Inna Kotsubey         Name:   Inna Kotsubey        Title:   Vice
President     

364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION,
      By   /s/ Casey Connelly         Name:   Casey Connelly        Title:  
Vice President     

364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



            AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED
      By   /s/ Robert Grillo         Name:   Robert Grillo        Title:  
Director     

364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



            ING BANK N.V.
      By   /s/ David E. Kirk         Name:   David E. Kirk        Title:  
Manager              By   /s/ C. van den Berge         Name:   C. van den Berge 
      Title:   Director     

364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



            MIZUHO CORPORATE BANK, LTD.
      By   /s/ David Lim         Name:   David Lim        Title:   Authorized
Signatory     

364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



            NATIONAL AUSTRALIA BANK LIMITED
      By   /s/ Helen Hsu         Name:   Helen Hsu        Title:   Director     

364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION
      By   /s/ Gustavus Bahr         Name:   Gustavus Bahr        Title:  
Senior Vice President     

364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



            SOCIETE GENERALE
      By   /s/ Edith Hornick         Name:   Edith Hornick        Title:  
Managing Director     

364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



            STATE STREET BANK AND TRUST COMPANY
      By   /s/ Kimberly R. Costa         Name:   Kimberly R. Costa       
Title:   Vice President     

364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



            SUMITOMO MITSUI BANKING CORPORATION
      By   /s/ Yasuhiro Shirai         Name:   Yasuhiro Shirai        Title:  
Joint General Manger     

364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



            THE BANK OF NEW YORK MELLON
      By   /s/ Michael Pensari         Name:   Michael Pensari        Title:  
Managing Director     

364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA
      By   /s/ David Schwartzbard         Name:   David Schwartzbard       
Title:   Director — Execution Head FS     

364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



            NOMURA CORPORATE FUNDING AMERICAS, LLC
      By   /s/ Michael Hill         Name:   Michael Hill        Title:  
Managing Director     

364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



            HSBC BANK USA, NATIONAL ASSOCIATION
      By   /s/ Paul Silvester         Name:   Paul Silvester        Title:  
Managing Director     

364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



            LLOYDS TSB BANK PLC
      By   /s/ Richard Herder         Name:   Richard Herder        Title:  
Head of Financial Institutions, NA              By   /s/ Shane Klein        
Name:   Shane Klein        Title:   Senior Vice President     

364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



            NATIXIS, NEW YORK BRANCH
      By   /s/ Patrick Owens         Name:   Patrick Owens        Title:  
Managing Director              By   /s/ Ray Meyer         Name:   Ray Meyer     
  Title:   Managing Director     

364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



            UNICREDIT BANK AG, NEW YORK BRANCH
      By   /s/ Michael A. Imperiale         Name:   Michael A. Imperiale       
Title:   Director              By   /s/ María Lago         Name:   María Lago   
    Title:   Director     

364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



            MANUFACTURERS AND TRADERS TRUST COMPANY
      By   /s/ Laurel LB Magruder         Name:   Laurel LB Magruder       
Title:   Vice President/Team Leader     

364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



            THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND
      By   /s/ Orla Jones         Name:   Orla Jones        Title:   Authorised
Signatory              By   /s/ Wendy Hobson         Name:   Wendy Hobson       
Title:   Authorised Signatory     

364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



            INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH
      By   /s/ Mingqiang Bi         Name:   Mingqiang Bi        Title:   General
Manager     

364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
Commitments

          Name of Lender   Commitment ($)
JPMORGAN CHASE BANK, N.A
  $ 66,666,666.67  
CITIBANK, N.A.
  $ 66,666,666.66  
BANCO SANTANDER, S.A., NEW YORK BRANCH
  $ 60,000,000.00  
BARCLAYS BANK PLC
  $ 60,000,000.00  
BNP PARIBAS
  $ 60,000,000.00  
CREDIT SUISSE AG, NEW YORK BRANCH
  $ 60,000,000.00  
DEUTSCHE BANK AG NEW YORK BRANCH
  $ 60,000,000.00  
GOLDMAN SACHS BANK USA
  $ 60,000,000.00  
MIHI LLC (an affiliate of Macquarie Capital (USA) Inc.)
  $ 60,000,000.00  
MORGAN STANLEY BANK, N.A.
  $ 60,000,000.00  
ROYAL BANK OF CANADA
  $ 60,000,000.00  
STANDARD CHARTERED BANK
  $ 60,000,000.00  
THE ROYAL BANK OF SCOTLAND PLC
  $ 60,000,000.00  
UBS LOAN FINANCE LLC
  $ 60,000,000.00  
U.S. BANK NATIONAL ASSOCIATION
  $ 60,000,000.00  
WELLS FARGO BANK, NATIONAL ASSOCIATION
  $ 60,000,000.00  
AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED
  $ 35,000,000.00  
ING BANK N.V.
  $ 35,000,000.00  
MIZUHO CORPORATE BANK, LTD.
  $ 35,000,000.00  
NATIONAL AUSTRALIA BANK LIMITED
  $ 35,000,000.00  

Schedule 2.01 to 364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



- 2-

          Name of Lender   Commitment ($)
PNC BANK, NATIONAL ASSOCIATION
  $ 35,000,000.00  
SOCIETE GENERALE
  $ 35,000,000.00  
STATE STREET BANK AND TRUST COMPANY
  $ 35,000,000.00  
SUMITOMO MITSUI BANKING CORPORATION
  $ 35,000,000.00  
THE BANK OF NEW YORK MELLON
  $ 35,000,000.00  
THE BANK OF NOVA SCOTIA
  $ 35,000,000.00  
NOMURA CORPORATE FUNDING AMERICAS, LLC
  $ 33,333,333.33  
HSBC BANK USA, NATIONAL ASSOCIATION
  $ 25,000,000.00  
LLOYDS TSB BANK PLC
  $ 25,000,000.00  
NATIXIS, NEW YORK BRANCH
  $ 25,000,000.00  
UNICREDIT BANK AG, NEW YORK BRANCH
  $ 25,000,000.00  
MANUFACTURERS AND TRADERS TRUST COMPANY
  $ 16,666,666.67  
THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND
  $ 16,666,666.67  
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH
  $ 10,000,000.00    
TOTAL
  $ 1,500,000,000.00  

Schedule 2.01 to 364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01A
Existing Priority Debt

                                                              Issue   Maturity  
                Original Company   Description   Date   Date   Rate   CUSIP  
Principal  
SAFG, Inc. Notes and Bonds:
                                               
 
                                               
SunAmerica Financial Group, Inc.
  SAFG, Inc. Senior notes     07/14/95       07/15/25       7.500 %    
026351AU0     $ 150,000,000  
 
                                               
SunAmerica Financial Group, Inc.
  SAFG, Inc. Senior notes     02/17/99       02/15/29       6.625 %    
026351AZ9     $ 150,000,000  
 
                                               
Liabilities Connected to Trust Preferred Stock:
                                               
 
                                               
SunAmerica Financial Group, Inc.
  CAP II Liabilities Connected to Trust Preferred Securities     06/27/00      
07/01/30       8.500 %     030128ZZ9     $ 309,279,000  
 
                                           
SunAmerica Financial Group, Inc.
  CAP A Liabilities Connected to Trust Preferred Securities     12/04/96      
12/01/45       7.570 %     02637VZZ9     $ 515,500,000  
 
                                           
SunAmerica Financial Group, Inc.
  CAP B Liabilities Connected to Trust Preferred Securities     03/14/97      
03/15/46       8.125 %     02637XZZ9     $ 515,500,000  
 
                                               
Other Subsidiaries:
                                               
 
                                               
Chartis Overseas Association
                                  NA   $ 10,759  
 
                                               
FUJI
  Mortgage Loan - Sumitomo Mitsui Bank     3/30/2009       3/31/2019    
Floating   NA   ¥ 4,600,000,000  
 
                                           
FUJI
  Mortgage Loan - Sumitomo Mitsui Bank     9/24/2009       9/30/2019    
Floating   NA   ¥ 2,600,000,000  
 
                                         
FUJI
  Subordinated loan - Nishi-Nippon Bank     1/30/2009       1/30/2019    
Floating   NA   ¥ 3,000,000,000  
 
                                         
FUJI
  Subordinated loan - Musashino Bank     1/30/2009       1/30/2019     Floating
  NA   ¥ 3,000,000,000  
 
                                         
FUJI
  Subordinated loan - Saikyo Bank     2/24/2010       2/24/2020     Floating  
NA   ¥ 1,500,000,000  
 
                                         
FUJI
  Committed loan facility from Resona Bank(1)     8/15/2011       2/15/2012    
Floating   NA   ¥ 5,000,000,000  

 

(1)   Currently undrawn. Facility renewable upon expiration in 2012.

Schedule 2.01A to 364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01B
Existing Operating Indebtedness

              06/30/2011 Description   (in millions)  
AIG Borrowings supported by assets:
       
MIP notes payable
    10,404  
Series AIGFP matched notes and bonds payable
    3,937  
Notes and bonds payable, at fair value
    3,114  
Loan and mortgages payable, at fair value
    637    
Total:
  $ 18,092  
 
       
Debt of Other Subsidiaries excluded entirely from financial leverage by both S&P
and Moody’s
  $ 229  
 
       
Debt of Consolidated Investments excluded entirely from financial leverage by
both S&P and Moody’s
  $ 2,319  

Schedule 2.01B to 364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.01
Notice Information
I. Company:
American International Group, Inc.
180 Maiden Lane
New York, New York 10038
Attention: Craig Leslie, Deputy Global Treasurer
Fax No.: 212-458-9532
Telephone No.: 212-458-9401
with a copy to:
Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attention: Erik Lindauer
Fax No.: 212-558-3588
Telephone No.: 212-558-3548
II. Administrative Agent:
JPMorgan Chase Bank, N.A.
1111 Fannin Street, Floor 10
Houston, Texas 77002-6925
Attention: Vashni Whittaker
Fax No.: 713-750-2223
Telephone No.: 713-483-1080
with a copy to:
JPMorgan Chase Bank, N.A.
1111 Fannin Street, Floor 10
Houston, Texas 77002-6925
Attention: Lydia Gomez
Fax No.: 713-750-2223
Telephone No.: 713-750-2531
III. Lenders
Initially, as provided in the relevant Lender’s Administrative Questionnaire
Schedule 9.01 to 364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[FORM OF ASSIGNMENT AND ASSUMPTION]
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit, guarantees
and swingline loans included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

         
1.
  Assignor:   ______________________
 
       
2.
  Assignee:   ____________________
[and is an [Affiliate][Approved Fund] of [identify Lender]]1
 
       
3.
  Borrower(s):   American International Group, Inc. and (if applicable) certain
subsidiaries thereof
 
       
4.
  Administrative Agent:   JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

 

1   Select as applicable.

Assignment and Assumption

 



--------------------------------------------------------------------------------



 



- 2 -

         
5.
  Credit Agreement:   The $1,500,000,000 364-Day Credit Agreement dated as of
October 12, 2011 among American International Group, Inc., the Subsidiary
Borrowers party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.
 
       
6.
  Assigned Interest:    

                                              Aggregate Amount            
Percentage               of Commitment/     Amount of     Assigned of          
    Loans for all     Commitment/     Commitment/   Assignor   Assignee    
Lenders     Loans Assigned     Loans    
 
          $       $         %  
 
          $       $         %  
 
          $       $         %  

Effective Date: _________, 201_ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Title:              ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Title:   

Assignment and Assumption

 



--------------------------------------------------------------------------------



 



- 3 -

          [Consented to and]2 Accepted:    
 
        JPMORGAN CHASE BANK, N.A., as Administrative Agent    
 
       
By
   
 
Title:    
 
        [Consented to:]3    
 
        AMERICAN INTERNATIONAL GROUP, INC.    
 
       
By
   
 
Title:    

 

2   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   3   To be added only if the consent of the
Company is required by the terms of the Credit Agreement.

Assignment and Assumption

 



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements, if any, under the Credit Agreement including
Section 9.04(b) thereof (subject to such consents, if any, as may be required
under such Section 9.04(b)), (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest and (vii) if it
is a Non-U.S. Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall
Assignment and Assumption

 



--------------------------------------------------------------------------------



 



- 2 -
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
Assignment and Assumption

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1
[FORM OF SUBSIDIARY BORROWER DESIGNATION]
SUBSIDIARY BORROWER DESIGNATION
_______, 201_
To JPMorgan Chase Bank, N.A.,
as Administrative Agent
[Address]
Attention:
Re: Subsidiary Borrower Designation
Ladies and Gentlemen:
          Reference is made to the 364-Day Credit Agreement (the “Credit
Agreement”) dated as of October 12, 2011 among American International Group Inc.
(the “Company”), the Subsidiary Borrowers party thereto, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”). Capitalized terms used but not defined herein shall
have the respective meanings assigned to such terms in the Credit Agreement.
          The Company hereby designates [_____] (the “Designated Subsidiary”), a
wholly-owned Domestic Subsidiary of the Company and a [corporation/limited
liability company] duly organized under the laws of State of [____], as a
Subsidiary Borrower in accordance with Section 2.19(a) of the Credit Agreement
until such designation is terminated in accordance with Section 2.19(c) thereof.
          The Designated Subsidiary hereby accepts the above designation and
hereby expressly and unconditionally accepts the obligations of a Subsidiary
Borrower under the Credit Agreement, adheres to the Credit Agreement and agrees
and confirms that, upon your execution and return to the Company of the enclosed
copy of this Subsidiary Borrower Designation, it shall be a Subsidiary Borrower
for purposes of the Credit Agreement and agrees to be bound by and perform and
comply with the terms and provisions of the Credit Agreement applicable to it as
if it had originally executed the Credit Agreement as a Subsidiary Borrower.
          The Company hereby confirms and agrees that, after giving effect to
this Subsidiary Borrower Designation, the Guarantee of the Company contained in
Article X of the Credit Agreement shall apply to all of the obligations of the
Designated Subsidiary under the Credit Agreement.
          The Designated Subsidiary hereby represents and warrants:
     1. Each of the representations and warranties set forth in Section 3.14 of
the Credit Agreement is true and correct in all material respects (or, in the
case of any such representations and warranties qualified as to materiality, in
all respects), in each case as it relates to the Designated Subsidiary and its
subsidiaries;
Subsidiary Borrower Designation

 



--------------------------------------------------------------------------------



 



- 2 -
     2. The Designated Subsidiary’s addresses for notices, other communications
and service of process provided for in the Credit Agreement shall be given in
the manner, and with the effect, specified in Section 9.01 of the Credit
Agreement to it at its “Address for Notices” specified on the signature pages
below; and
     3. The Designated Subsidiary shall deliver to the Administrative Agent the
documents and certificates set forth in, or required by, Section 2.19(b) of the
Credit Agreement.
          The designation of the Designated Subsidiary as a Subsidiary Borrower
under the Credit Agreement shall become effective as of the date (the
“Designation Effective Date”) on which the Administrative Agent accepts this
Subsidiary Borrower Designation as provided on the signature pages below. As of
the Designation Effective Date, the Designated Subsidiary shall be entitled to
the rights, and subject to the obligations, of a Subsidiary Borrower. Except as
expressly herein provided, the Credit Agreement shall remain unchanged and in
full force and effect.
          The Designated Subsidiary hereby agrees that this Subsidiary Borrower
Designation, the Credit Agreement and the promissory notes (if any) executed and
delivered by the Designated Subsidiary pursuant to the Credit Agreement shall be
governed by, and construed in accordance with, the law of the State of New York.
The Designated Subsidiary hereby submits to the exclusive jurisdiction of any
New York State court or Federal court of the United States of America, in each
case sitting in New York County, and any appellate court from any thereof, for
the purposes of all legal proceedings arising out of or relating to this
Subsidiary Borrower Designation, the Credit Agreement or the transactions
contemplated thereby. THE DESIGNATED SUBSIDIARY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS SUBSIDIARY BORROWER
DESIGNATION, THE CREDIT AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.
          This Subsidiary Borrower Designation may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement.
Subsidiary Borrower Designation

 



--------------------------------------------------------------------------------



 



- 3 -
          IN WITNESS WHEREOF, the Company and the Designated Subsidiary have
caused this Subsidiary Borrower Designation to be duly executed and delivered as
of the day and year first above written.

                  AMERICAN INTERNATIONAL GROUP, INC.    
 
           
 
  By    
 
Name:    
 
      Title:    
 
                DESIGNATED SUBSIDIARY    
 
                [NAME OF SUBSIDIARY],         a _____ [corporation/limited
liability company]    
 
           
 
  By:    
 
Name:    
 
      Title:    
 
                Address for Notices         ______________________        
______________________         ______________________        
Attention:______________         Fax No:________________         Telephone
No.:__________    
 
                With a copy to:         American International Group, Inc.      
  [_____________]         [_____________]         Attention: [_____________]    
    Fax No.: [_____________]         Telephone No.: [_____________]    

Subsidiary Borrower Designation

 



--------------------------------------------------------------------------------



 



- 4 -
ACCEPTED:
JPMORGAN CHASE BANK, N.A.,
  as Administrative Agent

         
By
   
 
Name:    
 
  Title:    

Subsidiary Borrower Designation

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2
[FORM OF SUBSIDIARY BORROWER TERMINATION NOTICE]
SUBSIDIARY BORROWER TERMINATION NOTICE
________, 201_     
To: JPMorgan Chase Bank, N.A.,
as Administrative Agent
[Address]
Attention: [______]
Re: Subsidiary Borrower Termination Notice
Ladies and Gentlemen:
          Reference is made to the 364-Day Credit Agreement (the “Credit
Agreement”) dated as of October 12, 2011 among American International Group,
Inc. (the “Company”), the Subsidiary Borrowers party thereto, the Lenders party
thereto and JPMorgan Chase Bank, N.A. as the Administrative Agent. Terms used
herein having the meanings assigned to them in the Credit Agreement.
          The Company hereby gives notice pursuant to Section 2.19(c) of the
Credit Agreement that, effective as of the date hereof, [_______] (the
“Subsidiary Borrower”) is terminated as a Subsidiary Borrower under the Credit
Agreement and all commitments by the Lenders to make Loans to the Subsidiary
Borrower under the Credit Agreement are hereby terminated.
          Pursuant to Section 2.19(c) of the Credit Agreement, the Company
hereby certifies that there are no outstanding Loans made to the Subsidiary
Borrower, any unpaid interest thereon or any other amounts owing by the
Subsidiary Borrower under the Credit Agreement and the other Loan Documents.
          All obligations of the Subsidiary Borrower arising in respect of any
period in which the Subsidiary Borrower was, or on account of any action or
inaction taken by the Subsidiary Borrower as, a Subsidiary Borrower under the
Credit Agreement (and the guarantee of the Company of such obligations pursuant
to Article X of the Credit Agreement) shall survive the termination effected by
this notice.

                  AMERICAN INTERNATIONAL GROUP, INC.    
 
           
 
  By    
 
Name:    
 
      Title:    

Subsidiary Borrower Termination Notice

 



--------------------------------------------------------------------------------



 



EXHIBIT C
[Form of Promissory Note]
PROMISSORY NOTE

      $[_________]   [________], 201[_]     New York, New York

          FOR VALUE RECEIVED, [NAME OF BORROWER], a [_______]
[corporation/limited liability company] (the “Borrower”), hereby promises to pay
to [NAME OF LENDER] (the “Lender”), at such of the offices of JPMorgan Chase
Bank, N.A. as shall be notified to the Borrower from time to time, the principal
sum of [DOLLAR AMOUNT] dollars (or such lesser amount as shall equal the
aggregate unpaid principal amount of the Loans made by the Lender to the
Borrower under the Credit Agreement), in lawful money of the United States of
America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such Loan, at such office, in like money and funds, for
the period commencing on the date of such Loan until such Loan shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement.
          The date, amount, Type, interest rate and duration of Interest Period
(if applicable) of each Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Loans
made by the Lender to the Borrower.
          This Note evidences Loans made by the Lender to the Borrower under the
364-Day Credit Agreement dated as of October 12, 2011 (as modified and
supplemented and in effect from time to time, the “Credit Agreement”) among the
Company, the Subsidiary Borrowers party thereto, the lenders party thereto
(including the Lender) and JPMorgan Chase Bank, N.A., as Administrative Agent.
Terms used but not defined in this Note have the respective meanings assigned to
them in the Credit Agreement.
          The Credit Agreement provides for the acceleration of the maturity of
this Note upon the occurrence of certain events and for prepayments of Loans
upon the terms and conditions specified therein.
          Except as permitted by Section 9.04 of the Credit Agreement, this Note
may not be assigned by the Lender to any other Person.
          This Note shall be governed by, and construed in accordance with, the
law of the State of New York.
Promissory Note

 



--------------------------------------------------------------------------------



 



- 2 -

                  [NAME OF BORROWER]    
 
           
 
  By    
 
Name:    
 
      Title:    

Promissory Note

 



--------------------------------------------------------------------------------



 



SCHEDULE OF LOANS
     This Note evidences Loans made, continued or converted under the
within-described Credit Agreement to the Borrower, on the dates, in the
principal amounts, of the Types, bearing interest at the rates and having
Interest Periods (if applicable) of the durations set forth below, subject to
the continuations, conversions and payments and prepayments of principal set
forth below:

                                                                               
          Amount Paid,                 Principal                     Duration of
    Prepaid,                 Amount of     Type of     Interest     Interest
Period     Continued or     Notation   Date     Loan     Loan     Rate     (if
any)     Converted     Made by  

Promissory Note

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORMS OF U.S. TAX CERTIFICATES
[See Attached Forms]
U.S. Tax Certificate

 



--------------------------------------------------------------------------------



 



EXHIBIT D-1
[FORM OF U.S. TAX CERTIFICATE]
(FOR NON-U.S. LENDERS THAT ARE NOT PARTNERSHIPS
FOR U.S. FEDERAL INCOME TAX PURPOSES)
     Reference is hereby made to the 364-Day Credit Agreement dated as of
October 12, 2011 (as modified and supplemented and in effect from time to time,
the “Credit Agreement”) among American International Group, Inc. (the
“Company”), the Subsidiary Borrowers party thereto, the lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent thereunder (the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
     Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Company within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Company as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.
     The undersigned has furnished the Administrative Agent and the Company with
a certificate of its non-U.S. person status on United States Internal Revenue
Service Form W-8BEN. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
[NAME OF LENDER]

         
By:
   
 
Name:    
 
  Title:    

Date: ________, 201_
U.S. Tax Certificate

 



--------------------------------------------------------------------------------



 



EXHIBIT D-2
[FORM OF U.S. TAX CERTIFICATE]
(For Non-U.S. Lenders That Are Partnerships
For U.S. Federal Income Tax Purposes)
     Reference is hereby made to the 364-Day Credit Agreement dated as of
October 12, 2011 (as modified and supplemented and in effect from time to time,
the “Credit Agreement”) among American International Group, Inc. (the
“Company”), the Subsidiary Borrowers party thereto, the lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent thereunder (the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
     Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to the Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Company
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
     The undersigned has furnished the Administrative Agent and the Company with
United States Internal Revenue Service Form W-8IMY accompanied by a United
States Internal Revenue Service Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Company and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
[NAME OF LENDER]

         
By:
   
 
Name:    
 
  Title:    

Date: ________, 201_
U.S. Tax Certificate

 



--------------------------------------------------------------------------------



 



EXHIBIT D-3
[FORM OF U.S. TAX CERTIFICATE]
(For Non-U.S. Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)
     Reference is hereby made to the 364-Day Credit Agreement dated as of
October 12, 2011 (as modified and supplemented and in effect from time to time,
the “Credit Agreement”) among American International Group, Inc. (the
“Company”), the Subsidiary Borrowers party thereto, the lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent thereunder (the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
     Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.
     The undersigned has furnished its participating Lender with a certificate
of its non-U.S. person status on United States Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
[NAME OF PARTICIPANT]

         
By:
   
 
Name:    
 
  Title:    

Date: _______, 201_
U.S. Tax Certificate

 



--------------------------------------------------------------------------------



 



EXHIBIT D-4
[FORM OF U.S. TAX CERTIFICATE]
(For Non-U.S. Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)
     Reference is hereby made to the 364-Day Credit Agreement dated as of
October 12, 2011 (as modified and supplemented and in effect from time to time,
the “Credit Agreement”) among American International Group, Inc. (the
“Company”), the Subsidiary Borrowers party thereto, the lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent thereunder (the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
     Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Company within the meaning of Section 871(h)(3)(B) of
the Code, (v) none of its partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code, and
(vi) the interest payments in question are not effectively connected with the
undersigned’s or its partners/members’ conduct of a U.S. trade or business.
     The undersigned has furnished its participating Lender with United States
Internal Revenue Service Form W-8IMY accompanied by a United States Internal
Revenue Service Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
[NAME OF PARTICIPANT]

         
By:
   
 
Name:    
 
  Title:    

Date: _______, 201_
U.S. Tax Certificate

 